Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

$120,000,000

CREDIT AGREEMENT

among

ROTECH HEALTHCARE INC.,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

HIGHLAND FINANCIAL CORP.,

as Lead Arranger

and Sole Bookrunner,

and

NEXBANK, SSB,

as Administrative Agent and Collateral Agent

Dated as of September 15, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

Section 1. DEFINITIONS

   1

Section 1.01

     Defined Terms    1

Section 1.02

     Other Definitional Provisions    24

Section 2. AMOUNT AND TERMS OF COMMITMENTS

   25

Section 2.01

     Term Loan Commitments    25

Section 2.02

     Procedure for Term Loan Borrowing    25

Section 2.03

     Repayment of Term Loans    25

Section 2.04

     Revolving Credit Commitments    26

Section 2.05

     Procedure for Revolving Credit Borrowing    26

Section 2.06

     Repayment of Loans; Evidence of Debt    27

Section 2.07

     Commitment Fees, etc.    28

Section 2.08

     Termination or Reduction of Revolving Credit Commitments    28

Section 2.09

     Optional Prepayments    29

Section 2.10

     Mandatory Prepayments and Commitment Reductions    29

Section 2.11

     Conversion and Continuation Options    29

Section 2.12

     Minimum Amounts and Maximum Number of Eurodollar Tranches    30

Section 2.13

     Interest Rates and Payment Dates    30

Section 2.14

     Computation of Interest and Fees    31

Section 2.15

     Inability to Determine Interest Rate    31

Section 2.16

     Pro Rata Treatment and Payments    32

Section 2.17

     Requirements of Law    34

Section 2.18

     Taxes    36

Section 2.19

     Indemnity    37

Section 2.20

     Illegality    38

Section 2.21

     Change of Lending Office    38

Section 3. LETTERS OF CREDIT

   38

Section 3.01

     Letter of Credit Accommodations    38

Section 4. REPRESENTATIONS AND WARRANTIES

   43

Section 4.01

     Financial Condition.    43

Section 4.02

     No Change    44

Section 4.03

     Corporate Existence; Compliance with Law    44

Section 4.04

     Corporate Power; Authorization; Enforceable Obligations    44

Section 4.05

     No Legal Bar    45

Section 4.06

     No Material Litigation    45

Section 4.07

     No Default    45

Section 4.08

     Ownership of Property; Liens    45

Section 4.09

     Intellectual Property    45

Section 4.10

     Taxes    45

Section 4.11

     Federal Regulations    46

Section 4.12

     Labor Matters    46

 

i



--------------------------------------------------------------------------------

Section 4.13

     ERISA    46

Section 4.14

     Investment Company Act; Other Regulations    46

Section 4.15

     Subsidiaries    46

Section 4.16

     Use of Proceeds    47

Section 4.17

     Environmental Matters    47

Section 4.18

     Accuracy of Information, etc.    48

Section 4.19

     Security Documents    48

Section 4.20

     Solvency    49

Section 4.21

     Senior Indebtedness    49

Section 4.22

     Compounding    49

Section 4.23

     Location of Material Inventory, Equipment and Other Property    49

Section 5. CONDITIONS PRECEDENT

   49

Section 5.01

     Conditions to Initial Extension of Credit    49

Section 5.02

     Conditions to Each Extension of Credit    52

Section 5.03

     Post Closing Conditions    52

Section 6. AFFIRMATIVE COVENANTS

   52

Section 6.01

     Financial Statements. Furnish to the Administrative Agent:    52

Section 6.02

     Certificates; Other Information    53

Section 6.03

     Collateral Reports    54

Section 6.04

     Payment of Obligations    55

Section 6.05

     Conduct of Business and Maintenance of Existence, etc.    55

Section 6.06

     Maintenance of Property; Insurance    56

Section 6.07

     Inspection of Property; Books and Records: Discussions    56

Section 6.08

     Notices    56

Section 6.09

     Environmental Laws    57

Section 6.10

     Additional Collateral, etc.    57

Section 6.11

     Unrestricted Subsidiaries    59

Section 6.12

     Further Assurances    59

Section 6.13

     Use of Proceeds    60

Section 7. NEGATIVE COVENANTS

   60

Section 7.01

     Financial Condition Covenants    60

Section 7.02

     Indebtedness    61

Section 7.03

     Liens    62

Section 7.04

     Fundamental Changes    64

Section 7.05

     Disposition of Property    64

Section 7.06

     Restricted Payments    65

Section 7.07

     Capital Expenditures    65

Section 7.08

     Investments    66

Section 7.09

     Optional Payments and Modifications of Certain Debt Instruments    67

Section 7.10

     Transactions with Affiliates    68

Section 7.11

     Changes in Fiscal Periods    68

Section 7.12

     Negative Pledge Clauses    68

Section 7.13

     Clauses Restricting Subsidiary Distributions    69

Section 7.14

     Lines of Business    70

 

ii



--------------------------------------------------------------------------------

Section 7.15

     Designation of Unrestricted Subsidiaries    70

Section 8. EVENTS OF DEFAULT

   70

Section 9. THE AGENTS

   74

Section 9.01

     Appointment    74

Section 9.02

     Delegation of Duties    74

Section 9.03

     Exculpatory Provisions    74

Section 9.04

     Reliance by Agents    74

Section 9.05

     Notice of Default    75

Section 9.06

     Non-Reliance on Agents and Other Lenders    75

Section 9.07

     Indemnification    76

Section 9.08

     Agent in Its Individual Capacity    76

Section 9.09

     Successor Agents    76

Section 9.10

     Authorization to Release Liens and Guarantees    77

Section 9.11

     The Arranger    77

Section 10. MISCELLANEOUS

   77

Section 10.01

     Amendments and Waivers    77

Section 10.02

     Notices    79

Section 10.03

     No Waiver; Cumulative Remedies    80

Section 10.04

     Survival of Representations and Warranties    80

Section 10.05

     Payment of Expenses    80

Section 10.06

     Successors and Assigns; Participations and Assignments    81

Section 10.07

     Adjustments; Set-off    85

Section 10.08

     Counterparts    85

Section 10.09

     Severability    86

Section 10.10

     Integration    86

Section 10.11

     GOVERNING LAW    86

Section 10.12

     Submission To Jurisdiction; Waivers    86

Section 10.13

     Acknowledgments    87

Section 10.14

     Confidentiality    87

Section 10.15

     Release of Collateral and Guarantee Obligations    87

Section 10.16

     Accounting Changes    88

Section 10.17

     WAIVERS OF JURY TRIAL    88

Section 10.18

     Repricing of Stock Options    89

 

iii



--------------------------------------------------------------------------------

ANNEXES:

 

A Pricing Grid

SCHEDULES:

 

1.1A   

Commitments

4.15   

Subsidiaries

4.19   

UCC Filing Jurisdictions

4.23   

Locations of Material Inventory

7.2(d)   

Existing Indebtedness

7.3(f)   

Existing Liens

7.8(j)   

Existing Investments

7.10   

Affiliate Transactions

EXHIBITS:

 

A   

Form of Guarantee and Collateral Agreement

B   

Form of Compliance Certificate

C   

Form of Closing Certificate

D   

Form of Assignment and Acceptance

E   

Form of Legal Opinion of Loan Parties’ Counsel

F-1   

Form of Term Note

F-2   

Form of Revolving Credit Note

G   

Form of Exemption Certificate

H   

Form of Borrowing Notice

I   

Form of Landlord Agreement

J   

Form of Bailee Letter

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 15, 2006, among ROTECH HEALTHCARE INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), HIGHLAND FINANCIAL CORP., as lead arranger and sole bookrunner (in
such capacity, the “Arranger”), and NEXBANK, SSB, as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make available (i) a
revolving credit facility in an aggregate principal amount of $25,000,000, the
proceeds of which will be used for general corporate purposes, including working
capital, capital expenditures and permitted acquisitions and (ii) term loans in
an aggregate principal amount of $95,000,000, the proceeds of which will be used
to refinance the obligations and indebtedness under the Existing Credit Facility
and for other general corporate purposes; and

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.01 shall have the respective meanings set forth in this Section 1.01.

“Accounts”: all “accounts,” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York, now owned or
hereafter acquired by any Loan Party, including (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, Documents or Instruments), whether
arising out of goods sold or services rendered by it or from any other
transaction (including any such obligations that may be characterized as an
account under the Uniform Commercial Code as in effect on the date hereof in the
State of New York), (b) all of each Loan Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Loan Party’s
rights to any goods represented by any of the foregoing (including unpaid
sellers’ rights of rescission, replevin, reclamation and stoppage in transit and
rights to returned, reclaimed or repossessed goods), (d) all monies due or to
become due to any Loan Party, under all purchase orders and contracts for the
sale of goods or the performance of services or both by such Loan Party or in
connection with any other transaction (whether or not yet earned by performance
on the part of such Loan Party), including the right to receive the proceeds of
said purchase orders and contracts, (e) all health care insurance receivables
and (f) all collateral security and guaranties of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.

“Account Debtor”: any Person who may become obligated to any Loan Party under,
with respect to, or on account of, an Account.

 

1



--------------------------------------------------------------------------------

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the initial funding on the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans and (ii) the
amount of such Lender’s Revolving Credit Commitment then in effect or, if the
Revolving Credit Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Aggregate Outstanding Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of Loans made by
such Lender then outstanding and (b) such Lender’s Revolving Credit Percentage
of the L/C Obligations then outstanding.

“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Margin”: with respect to each Type of Loan, the rate per annum
determined in accordance with the Pricing Grid.

“Applicable Prepayment Premium”: means a prepayment fee which shall be due and
payable to the Administrative Agent, for the pro rata benefit of the Lenders, at
the time of each permanent reduction or termination of the Total Revolving
Credit Commitments occurring prior to the Revolving Credit Termination Date
and/or each prepayment or repayment of the Term Loans occurring prior to the
scheduled payment dates for repayment of the Term Loans set forth in
Section 2.03 of this Agreement, and regardless of whether such permanent
reduction or termination of the Total Revolving Credit Commitments or repayment
of the Term Loans results from voluntary reductions or prepayments made in
accordance with the terms of this Agreement, the termination of the Total
Revolving Credit Commitments or acceleration of the Term Loans upon the
occurrence of an Event of Default pursuant to Section 8 of this Agreement or
otherwise, such prepayment fee to be in an amount equal to the following
applicable percentage of the Total Revolving Credit Commitments being reduced or
the principal amount of the Term Loans being prepaid, as applicable: (a) if
either (i) the reduction or prepayment occurs as a result of any refinancing,
debt issuance, equity offering or other restructuring (herein, an “Offering”) in
which Arranger or any of its Affiliates participates as the sole lead arranger,
financial advisor, manager,

 

2



--------------------------------------------------------------------------------

agent or underwriter (a “Lead Role”) and receives 100% of the total investment
banking, advisory or other fees and compensation paid to all financial
institutions and other Persons acting in similar capacities in connection with
such Offering, or (ii) Arranger or any of its Affiliates was offered but
declined to accept a Lead Role for any such Offering which Borrower believes is
competitive with generally prevailing market terms and such Offering is
consummated by the Borrower on substantially the same terms within 45 days
thereafter, two percent (2%); or (b) for any and all other reductions or
prepayments, seven percent (7.0).

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit
Accommodation.

“Appraisal”: each Appraisal delivered pursuant to Section 6.03(c).

“Arranger”: as defined in the preamble hereto.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (including the sale by any Subsidiary of its Capital Stock, but
excluding any such Disposition permitted by clause (a), (b) or (d) of
Section 7.05, or clause (i) of Section 7.04(b) that yields gross proceeds to the
Borrower or any of its Restricted Subsidiaries (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 10.06(c).

“Assignor”: as defined in Section 10.06(c).

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

“Bailee Letter”: a bailee letter, substantially in the form of Exhibit J,
executed by a bailee holding Inventory owned by any Loan Party, delivered by
such Loan Party to the Collateral Agent.

“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.

“Base Rate”: means for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “Index
Rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting an Index Rate of the type
described above, the highest per annum rate of interest published by the Board
in Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), and (ii) the Federal
Funds Effective Rate plus 50 basis points per annum. Each change in any interest
rate provided for in this Agreement based upon the Base Rate shall take effect
on the date of such change in the Base Rate.

 

3



--------------------------------------------------------------------------------

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 10.07.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City or Dallas, Texas are authorized or required by law to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the interbank eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that are required to be capitalized in
accordance with GAAP on a consolidated balance sheet of such Person and its
Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in accordance with GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) Dollars held in demand deposits with banks,
(b) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (c) certificates of deposit, time deposits,
eurodollar time deposits, term deposit accounts, money market deposit accounts,
bankers’ acceptances or overnight bank deposits having maturities of six months
or less from the

 

4



--------------------------------------------------------------------------------

date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000; (d) commercial paper of an issuer
rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (e) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(c) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (f) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (g) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (c) of this
definition; or (h) shares of money market mutual or similar funds which invest
at least 95% of its funds in assets satisfying the requirements of clauses
(a) through (g) of this definition.

“CHAMPUS”: collectively, the Civilian Health and Medical Program of the
Uniformed Services, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, which is now
known as TRICARE, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program including without limitation (a) all federal statutes (whether set forth
in 10 U.S.C. §§1071-1107 or elsewhere) affecting such program; and (b) all
rules, regulations (including without limitation 32 C.F.R. §§199.1-199.22),
manuals, orders and administrative guidelines of all Governmental Authorities
promulgated pursuant to or in connection with such program (whether or not
having the force of law), in each case as the same may be amended, supplemented
or otherwise modified from time to time.

“CHAMPUS Receivable”: an Account payable pursuant to CHAMPUS.

“CHAMPVA”: collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program including
without limitation (a) all federal statutes (whether set forth in 38 U.S.C.
§1713 or elsewhere) affecting such program; (b) to the extent applicable to
CHAMPVA, the CHAMPUS regulations; and (c) all rules, regulations (including
without limitation 38 C.F.R. §§17.270-17.278), manuals, orders and
administrative guidelines of all Governmental Authorities promulgated pursuant
to or in connection with such program (whether or not having the force of law),
in each case as the same may be amended, supplemented or otherwise modified from
time to time.

“CHAMPVA Receivable”: an Account payable pursuant to CHAMPVA.

 

5



--------------------------------------------------------------------------------

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 40% of the outstanding
common stock of the Borrower; (b) the board of directors of the Borrower shall
cease to consist of a majority of Continuing Directors; or (c) a Specified
Change of Control.

“Chattel Paper”: all “chattel paper,” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, now
owned or hereafter acquired by any Loan Party.

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.01 shall have been satisfied and the initial Loans are made.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: NexBank, SSB, in its capacity as collateral agent for the
Lenders hereunder or such successor Collateral Agent as may be appointed
pursuant to Section 9.09 hereof.

“Commitment”: as to any Lender, the sum of the Term Loan Commitment and the
Revolving Credit Commitment of such Lender.

“Commitment Fee Rate”: 0.375% per annum.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill and

 

6



--------------------------------------------------------------------------------

any related impairment charges) and organization costs, and (e) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and non-cash charges relating to the repricing
of any and all of the Borrower’s outstanding stock options on or before
September 15, 2007, whether such repricing is effected by exchange, replacement,
amendment or otherwise), provided that the amounts included in Consolidated
EBITDA pursuant to this clause (e) shall not, in the aggregate, exceed the sum
of (i) for any Reference Period (as hereinafter defined) which includes the
fiscal quarter ended June 30, 2006, the sum of the amounts reflected as goodwill
impairment (not to exceed $449,000,000), accounts receivable writedowns (not to
exceed $17,500,000) and costs associated with or related to strategic
transactions (not to exceed $3,200,000) in the statement of Consolidated Net
Income for the fiscal quarter ended June 30, 2006 furnished to the
Administrative Agent and the Lenders in connection with this Agreement,
(ii) non-cash charges relating to any and all of such outstanding stock option
repricings, and (iii) non-cash charges relating to any extraordinary, unusual or
non-recurring expenses or losses; and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(x) interest income, (y) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (z) any other non-cash
income; provided, that, in determining the amount of Consolidated EBITDA of the
Borrower and its Subsidiaries for any period, the amount of such Consolidated
EBITDA attributable to the Unrestricted Subsidiaries for such period shall be
deducted from the calculation of Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries. For the purposes of calculating Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of the Consolidated Total Leverage Ratio or the
minimum required Consolidated EBITDA, (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Asset Sale, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Asset Sale for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period and (ii) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition occurred on the first day of such Reference
Period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period.

“Continuing Directors”: the directors of the Borrower on the Closing Date and
each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Covered Acquisitions”: with respect to the Borrower or any Restricted
Subsidiary, any transaction or series of related transactions involving
aggregate consideration (including assumed Indebtedness) of more than $2,000,000
for the direct or indirect (a) acquisition of all or substantially all of the
property of any other Person, or of any business or division of any other Person
(b) acquisition of in excess of 50% of the equity interests of any other Person,
or otherwise causing any other Person to become a Subsidiary of such Person or
(c) merger or consolidation or any other combination with any other Person.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Documents”: all “documents,” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York, now owned or
hereafter acquired by any Loan Party.

“Dollars” and “$”: lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

8



--------------------------------------------------------------------------------

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, as has been, is now, or may at any time hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Equipment”: as to any Person, all “equipment,” (as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York), now owned or hereafter acquired by such Person, wherever located and, in
any event, including all such Person’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment with software and peripheral equipment (other than software
constituting part of the Accounts), and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, all whether now owned or hereafter acquired, and wherever
situated, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of

 

9



--------------------------------------------------------------------------------

such availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 – Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under any
Facility the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiaries”: any Foreign Subsidiary which is a “controlled
foreign corporation” under Section 957 of the Code.

“Existing Credit Facility”: that certain Credit Agreement dated as of March 26,
2002 by and among the Borrower, the Lenders party thereto, UBS Warburg LLC and
Goldman Sachs Credit Partners, L.P. as Joint Lead Arrangers and Joint
Bookrunners, Goldman Sachs Credit Partners, L.P., as Syndication Agent, The Bank
of Nova Scotia, Deutsche Bank, Alex Brown Inc. and General Electric Capital
Corporation, as Co-Documentation Agent, General Electric Capital Corporation, as
Collateral Agent, and UBS AG, Stamford Branch, as Administrative Agent, as the
same has been modified, amended and supplemented from time to time.

“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

“Fee Letters”: the certain fee letters executed and delivered prior on or prior
to the Closing Date (i) between the Administrative Agent and the Borrower and
(ii) between the Arranger and the Borrower.

 

10



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Sections 7.01 and 7.07,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 4.01(b).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Government Receivables”: means, collectively, any and all Accounts which are
(a) Medicare Receivables, (b) Medicaid Receivables, (c) TRICARE Receivables,
(d) CHAMPUS Receivables, (e) CHAMPVA Receivables, (f) payable by the Veterans
Administration, and (g) any other Accounts payable by any Governmental
Authority.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Restricted Subsidiary,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (without duplication) of (a) the guaranteeing person or (b) another
Person (including any bank under any letter of credit) to induce the creation of
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be

 

11



--------------------------------------------------------------------------------

such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantor”: each guarantor party to the Guarantee and Collateral Agreement.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Inactive Subsidiary”: means any Restricted Subsidiary of Borrower designated as
an “Inactive Subsidiary” on Schedule 4.15, and which has no continuing business
operations or Contractual Obligations (other than those arising under the Loan
Documents) and has less than $50,000 of assets (valued at fair market value) or
liabilities.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person that is mandatorily redeemable on or prior to
September 30, 2009, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation to the extent of the value of
the Property subject to such Lien, and (j) for the purposes of Section 7.02 and
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.05.

“Indemnitee”: as defined in Section 10.05.

“Information Certificate”: the Information Certificate dated as of September 15,
2006, executed by Borrower and furnished to the Administrative Agent and the
Collateral Agent in connection with this Agreement.

 

12



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instruments”: all “instruments,” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, now
owned or hereafter acquired by any Loan Party.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
calendar month to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan, the last day of the applicable
Interest Period for such Loan, and (c) as to any Loan (other than any Revolving
Credit Loan that is a Base Rate Loan), the date of any repayment or prepayment
made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one month thereafter, as specified by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one month thereafter, as specified by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Term Loans shall
end on the Revolving Credit Termination Date or such due date, as applicable;
and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Investments”: as defined in Section 7.08.

 

13



--------------------------------------------------------------------------------

“Issuing Lender”: Administrative Agent or any Revolving Credit Lender, in its
capacity as an issuer of a letter of credit, merchandise purchase or other
guaranty for the account of any Loan Party pursuant to Section 3 of this
Agreement.

“Inventory”: all “inventory,” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitute raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind, nature or description used or consumed or to be used or consumed in such
Loan Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

“Landlord Agreement”: a landlord agreement, substantially in the form of Exhibit
I, executed by a landlord of a location leased by any Person at which Inventory
of any Loan Party is held or stored, delivered by such Loan Party to the
Collateral Agent.

“L/C Commitment”: $15,000,000.

“L/C Fee Payment Date”: the last day of each calendar month and the last day of
the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letter of Credit
Accommodations and (b) the aggregate amount of drawings under Letter of Credit
Accommodations that have not then been reimbursed by the Borrower pursuant to
Section 3.

“L/C Participants”: with respect to any Letter of Credit Accommodations, the
collective reference to all the Revolving Credit Lenders other than the Issuing
Lender, if any, of such Letter of Credit Accommodation.

“Lenders”: as defined in the preamble hereto.

“Letter of Credit Accommodations”: shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (i) issued or opened by Administrative Agent or any Revolving Credit
Lender for the account of Borrower or other Loan Party or (ii) with respect to
which Administrative Agent or any Revolving Credit Lender has agreed to
indemnify the issuer or to guarantee to the issuer the performance by Borrower
or any Loan Party of its obligations to such issuer; also being referred to
herein individually as a “Letter of Credit Accommodation”.

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing); provided that, in no event shall
an operating lease that is not a Capital Lease Obligation be deemed to
constitute a Lien.

 

14



--------------------------------------------------------------------------------

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes.

“Loan Parties”: the Borrower and each Restricted Subsidiary of the Borrower.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.

“Material Acquisition” means any acquisition of property or series of related
acquisition of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $2,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower or the Borrower and its Subsidiaries, taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.

“Medicaid”: collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. §§1396 et seq.), as amended, and all
laws, rules, regulations, manuals, orders, guidelines or requirements pertaining
to such program including (a) all federal statutes (whether set forth in Title
XIX of the Social Security Act or elsewhere) affecting such program and all
federal rules and regulations promulgated in connection with such program;
(b) all state statutes and regulations promulgated thereunder in connection with
individual state programs, as well as state plans submitted to and approved by
the Centers for Medicare and Medicaid Services; and (c) all federal and state
manuals, orders and administrative guidelines and requirements issued in
connection with Medicaid programs (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.

“Medicaid Receivable”: an Account payable pursuant to a claim filed under a
valid Medicaid provider or supplier number.

 

15



--------------------------------------------------------------------------------

“Medicare”: collectively, the health insurance program for the qualified aged,
disabled, and persons with end stage renal disease established by Title XVIII of
the Social Security Act (42 U.S.C. §§1395 et seq.), as amended, and all laws,
rules, regulations, manuals, orders or guidelines pertaining to such program
including (a) all federal statutes (whether set forth in Title XVIII of the
Social Security Act or elsewhere) affecting such program; and (b) all applicable
provisions of all rules, regulations, manuals, orders and administrative
guidelines and requirements issued in connected with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Medicare Receivable”: an Account payable pursuant to a claim filed under a
valid Medicare provider or supplier number.

“Mortgaged Properties”: the real properties which the Collateral Agent for the
benefit of the Lenders shall be granted a Lien pursuant to one or more
Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, investment
banking fees, brokers’ fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of reasonable
and customary attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.18(a).

“Non-U.S. Lender”: as defined in Section 2.18(d).

“Notes”: the collective reference to all promissory notes evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing

 

16



--------------------------------------------------------------------------------

or post-petition interest is allowed in such proceeding), and any Applicable
Prepayment Premium due on the Loans, the Reimbursement Obligations, and all
other obligations and liabilities of the Borrower to the Administrative Agent or
to any Lender or any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Administrative Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided
that (i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.06(b).

“Patient List Acquisition”: with respect to the Borrower or any Restricted
Subsidiary, any transaction or series of related transactions that result in the
Borrower or a Restricted Subsidiary acquiring, directly or indirectly, a list of
patients with whom it has the right to conduct or solicit business, together
with all ancillary prescriptions, agreements and such other forms or documents
related thereto, but that does not result in the acquisition of a material
amount of other tangible assets or in the assumption of any material
liabilities.

“Patient Receivables”: with respect to any Subsidiary, the patient accounts of
such Subsidiary existing or hereinafter created, any and all rights to receive
payments due on such accounts from any obligor or other third-party payor under
or in respect of such accounts (including, without limitation, all insurance
companies, Blue Cross/Blue Shield, Medicare, Medicaid and health maintenance
organizations), and all proceeds of, or in any way derived, whether directly or
indirectly, from any of the foregoing (including, without limitation, all
interest, finance charges and other amounts payable by an obligor in respect
thereof).

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

17



--------------------------------------------------------------------------------

“Permitted Acquisitions”: a Covered Acquisition, if each of the following
conditions is met:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of any such acquisition or after giving effect to such acquisition;

(ii) after giving pro forma effect to such acquisition, (A) the Borrower shall
be in compliance with all covenants set forth in Section 7.01, recomputed as of
the most recently ended Reference Period (as defined in the definition of
“Consolidated EBITDA” of the Borrower and calculated in accordance with the
definition of “Consolidated EBITDA” (assuming, for purposes of Section 7.01,
that such acquisition, and all other Permitted Acquisitions consummated since
the first day of the relevant Reference Period for each of the financial
covenants set forth in Section 7.01 ending on or prior to the date of such
acquisition, had occurred on the first day of such relevant Reference Period),
(B) unless expressly approved by the Administrative Agent, the business, Persons
or assets being acquired shall have generated positive EBITDA for the last
twelve-month period most recently ended prior to the date of consummation of
such acquisition and (C) the aggregate Available Revolving Credit Commitments of
the Lenders in effect on such date after giving effect to such acquisition is
equal to or greater than $5,000,000;

(iii) neither the Borrower nor any Restricted Subsidiary shall, in connection
with any such acquisition, assume or remain liable with respect to any
Indebtedness or other liability (including any material tax or ERISA liability)
of the related seller of the business, Person or assets acquired, except to the
extent permitted under Section 7.02 and any other such liabilities or
obligations not permitted to be assumed or otherwise supported by the Borrower
or such Restricted Subsidiary hereunder shall be paid in full or released as to
the business, Persons or assets being so acquired on or before the consummation
of such acquisition;

(iv) the Person, property or business to be acquired shall be engaged in a
business of the same or similar type conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date and the property acquired in
connection with any such acquisition shall be made subject to the Lien of the
Security Documents to the extent required by Section 6.10 of the Credit
Agreement within fifteen days after such acquisition and shall be free and clear
of any Liens, other than Liens permitted by Section 7.03 of the Credit
Agreement;

(v) the board of directors or other similar governing body of the acquired
Person shall not have indicated publicly its opposition to the consummation of
such acquisition, which opposition has not been publicly withdrawn;

(vi) all transactions in connection therewith shall be consummated in accordance
with all applicable laws of all applicable Governmental Authorities;

 

18



--------------------------------------------------------------------------------

(vii) with respect to any acquisition involving aggregate consideration
(including assumed Indebtedness) of more than $5,000,000, the Borrower shall
have provided the Administrative Agent and the Lenders with (A) historical
financial statements for the last three fiscal years, if available, of the
Person or business to be acquired (audited if available without undue cost or
delay) and unaudited financial statements thereof for the most recent interim
period which are available, (B)(1) reasonably detailed projections for the next
succeeding two years pertaining to the Person or business to be acquired and
(2) updated projections for the Borrower after giving effect to such
acquisition, (C) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
acquisition and (D) all such other information and data relating to such
acquisition or the Person or business to be acquired as may be reasonably
required by the Administrative Agent or the Required Lenders; and

(viii) at least 5 Business Days prior to the proposed date of consummation of
the acquisition and on the date of consummation of the acquisition, the Borrower
shall have delivered to the Agents and the Lenders an officer’s certificate
certifying that, as of the date of such certificate, (1) such acquisition
complies with this definition (which shall have attached thereto calculations
showing compliance with clause (ii)(A) of this definition and reasonably
detailed backup data supporting such calculations) and (2) such acquisition
could not reasonably be expected to result in a Material Adverse Effect;
provided that no such certificate will be required on the date of such
acquisition unless the information or certifications contained therein would be
materially different from the information and certifications contained in the
first such certificate delivered in respect of such acquisition.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization”: the Plan of Reorganization as defined in the Existing
Credit facility.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Private Accounts”: means, collectively, any and all Accounts that are not
Government Receivables.

“Projections”: as defined in Section 6.02(c).

 

19



--------------------------------------------------------------------------------

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries that yields gross proceeds to
the Borrower or any of its Restricted Subsidiaries in excess of $1,000,000.

“Reference Lender”: NexBank, SSB.

“Register”: as defined in Section 10.06(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender, the Administrative Agent or the Revolving Credit Lenders, as
applicable, with respect to amounts paid by any of them under Letter of Credit
Accommodations.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender or such investment
advisor, including any CLO.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
initial funding on the Closing Date, the Commitments and (b) thereafter, the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president, the chief legal
officer, the chief operating officer or chief financial officer of the Borrower,
but in any event, with respect to financial matters, the chief financial officer
of the Borrower.

“Restricted Payments”: as defined in Section 7.06.

 

20



--------------------------------------------------------------------------------

“Restricted Subsidiary”: (a) any Subsidiary other than an Unrestricted
Subsidiary and (b) each Subsidiary guaranteeing the Senior Subordinated Notes.

“Retained Rights”: with respect to any Patient Receivable owing from any
Governmental Authority, the right of any Subsidiary, to the extent mandated by
applicable law, to have unfettered control over such Patient Receivable,
including, without limitation, the collection thereof and discretion over the
transfer thereof to any party (including the Collateral Agent) and to enforce
the claim giving rise to such Patient Receivable against such Governmental
Authority, in the absence of a court order in the manner expressly contemplated
under 42 USC §1395 and applicable state law.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original amount of the Total Revolving Credit Commitments
is $25,000,000.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.01.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that holds Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.04(a).

“Revolving Credit Note”: as defined in Section 2.06.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Credit Loans then
outstanding constitutes of the aggregate principal amount of the Revolving
Credit Loans then outstanding, provided that, in the event that the Revolving
Credit Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Credit Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Credit Lenders on a
comparable basis.

“Revolving Credit Termination Date”: September 15, 2008.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans

 

21



--------------------------------------------------------------------------------

held by such Lender then outstanding and (b) such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding.

“Sale and Leaseback Transaction”: any arrangement with any Person providing for
the leasing by the Borrower or any its Restricted Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Borrower
or such Restricted Subsidiaries to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Borrower or such Restricted Subsidiaries.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Collateral Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Senior Subordinated Note Indenture”: the Indenture, dated as of March 26, 2002,
entered into by the Borrower and certain of its Subsidiaries with The Bank of
New York, as trustee, in connection with the issuance of the Senior Subordinated
Notes, together with all instruments and other agreements entered into by the
Borrower or such Subsidiaries in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.09.

“Senior Subordinated Notes”: the senior subordinated notes of the Borrower, in
the aggregate outstanding principal amount of $287,000,000, issued pursuant to
the Senior Subordinated Note Indenture and any exchange notes issued in respect
thereof.

“Series A Convertible Preferred Stock”: the Series A Convertible Preferred Stock
of the Borrower, par value $.0001 per share, issued pursuant to the Plan of
Reorganization and in accordance with the terms of the Borrower’s Certificate of
Incorporation and distributed to the New Rotech Profit Sharing Plan (as defined
in the Plan of Reorganization).

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed,

 

22



--------------------------------------------------------------------------------

contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

“Specified Change of Control”: a “Change of Control”, or like event, as defined
in the Senior Subordinated Note Indenture.

“Specified Hedge Agreement”: any Hedge Agreement (other than a Synthetic
Purchase Agreement) entered into by (a) the Borrower or any of its Subsidiaries
and (b) any Lender or any affiliate thereof, as counterparty.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Synthetic Purchase Agreement”: any agreement pursuant to which the Borrower or
any of its Subsidiaries is or may become obligated to make (a) any payment in
connection with the purchase by any third party from a Person other than the
Borrower or any of its Subsidiaries of any Capital Stock of the Borrower or any
of its Subsidiaries or any Indebtedness referred to in Section 7.09 or (b) any
payment (except as otherwise expressly permitted by Section 7.06 or 7.09) the
amount of which is determined by reference to the price or value at any time of
any such Capital Stock or Indebtedness; provided that no phantom stock or
similar plan providing for payments only to current or former directors,
officers or employees of the Borrower or any of its Subsidiaries (or to their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Schedule 1.1A, or, as the case may be, in the Assignment
and Acceptance pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Term Loan Commitments is $95,000,000.

“Term Loan Facility”: as defined in the definition of “Facility” in this
Section 1.01.

“Term Loan Lender”: each Lender that has a Term Loan Commitment or is the holder
of a Term Loan.

“Term Loan Maturity Date”: September 15, 2008.

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Closing Date, the percentage which
the aggregate

 

23



--------------------------------------------------------------------------------

principal amount of such Lender’s Term Loan then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Term Loans”: as defined in Section 2.01.

“Term Note”: as defined in Section 2.06.

“Third Party Payor”: any governmental entity, insurance company, health
maintenance organization, professional provider organization or similar entity
that is obligated to make payments on any Account.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transferee”: as defined in Section 10.14.

“TRICARE”: means, collectively, a program of medical benefits covering former
and active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as
CHAMPUS, and all laws, rules, regulations, manuals, orders and administrative
guidelines of all Governmental Authorities promulgated pursuant to or in
connection with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.

“TRICARE Receivable”: an Account payable pursuant to TRICARE.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Subsidiary”: each of (a) any Subsidiary designated as an
Unrestricted Subsidiary by the Borrower by written notice to the Administrative
Agent so long as such designation does not violate Section 7.15 and (b) any
Subsidiary of an Unrestricted Subsidiary.

Section 1.02 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.01 and accounting
terms partly

 

24



--------------------------------------------------------------------------------

defined in Section 1.01, to the extent not defined, shall have the respective
meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) All calculations of financial ratios set forth in Section 7.01 and the
calculation of the Consolidated Total Leverage Ratio for purposes of determining
the Applicable Margin shall be calculated to the same number of decimal places
as the relevant ratios are expressed in and shall be rounded upward if the
number in the decimal place immediately following the last calculated decimal
place is five or greater. For example, if the relevant ratio is to be calculated
to the hundredth decimal place and the calculation of the ratio is 5.126, the
ratio will be rounded up to 5.13.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

Section 2.01 Term Loan Commitments. Subject to the terms and conditions hereof,
the Term Loan Lenders severally agree to make term loans (each, a “Term Loan”)
to the Borrower on the Closing Date in an amount for each Term Loan Lender not
to exceed the amount of the Term Loan Commitment of such Lender. The Term Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.02 and 2.11.

Section 2.02 Procedure for Term Loan Borrowing. The Borrower shall deliver to
the Administrative Agent a Borrowing Notice (which Borrowing Notice must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
one Business Day prior to the anticipated Closing Date) requesting that the Term
Loan Lenders make the Term Loans on the Closing Date. The Term Loans made on the
Closing Date may be either Eurodollar Loans or Base Rate Loans as elected by
Borrower in such Borrowing Notice. Upon receipt of such Borrowing Notice the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 12:00 Noon, New York City time, on the Closing Date each Term Loan
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Term Loan Lenders, in like funds as received by the Administrative Agent.

Section 2.03 Repayment of Term Loans. The Term Loan of each Term Loan Lender
shall mature in 7 consecutive quarterly installments, commencing on December 31,
2006, with an eighth and final installment due on the Term Loan Maturity Date,
each of which shall be due and payable on the dates set forth below and in an
amount equal to such Lender’s Term Loan Percentage multiplied by the amount set
forth below opposite such installment date:

 

Date of Installment

   Principal
Amount

December 31, 2006

   $ 237,500

March 31, 2007

   $ 237,500

June 30, 2007

   $ 237,500

September 30, 2007

   $ 237,500

December 31, 2007

   $ 237,500

March 30, 2008

   $ 237,500

June 15, 2008

   $ 237,500

Term Loan Maturity Date

   The entire remaining aggregate outstanding
principal balance of the Term Loans.

 

25



--------------------------------------------------------------------------------

Section 2.04 Revolving Credit Commitments.

(a) Subject to the terms and conditions hereof, the Revolving Credit Lenders
severally agree to make revolving credit loans (“Revolving Credit Loans”) to the
Borrower from time to time during the Revolving Credit Commitment Period in an
aggregate principal amount at any one time outstanding for each Revolving Credit
Lender which, when added to such Lender’s Revolving Credit Percentage of the L/C
Obligations then outstanding does not exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that the Total Revolving
Extensions of Credit shall not exceed an amount equal to $20,000,000 without the
prior written consent of the Required Lenders except that such approval shall
not be required at any time that HFC, its Affiliates, Related Funds or Control
Investment Affiliates do not, in the aggregate, constitute the Required Lenders.
During the Revolving Credit Commitment Period the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.05 and 2.11, provided that no
Revolving Credit Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Revolving Credit Termination Date.

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

Section 2.05 Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments on any Business Day during the Revolving
Credit Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior (or one Business Day prior for any such borrowings to be
made on the Closing Date) to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of Base Rate Loans). Any Revolving Credit Loans made on the Closing
Date may be either Eurodollar Loans or Base Rate Loans, as elected by Borrower
in the applicable Borrowing Notice. Each borrowing of Revolving Credit Loans
under the Revolving Credit Commitments shall be in an amount equal to (x) in the
case of Base Rate Loans, $1,000,000 or a whole multiple

 

26



--------------------------------------------------------------------------------

of $1,000,000 in excess thereof (or, if the then aggregate Available Revolving
Credit Commitments are less than $1,000,000, such lesser amount) and (y) in the
case of Eurodollar Loans, $1,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the then aggregate Available Revolving Credit Commitments are
less than $1,000,000, such lesser amount). Upon receipt of any such Borrowing
Notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Credit Lender thereof. Each Revolving Credit Lender will make its
Revolving Credit Percentage of the amount of each borrowing of Revolving Credit
Loans available to the Administrative Agent for the account of the Borrower at
the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.

Section 2.06 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Credit Lender or Term Loan
Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8), together with any Applicable Prepayment Premium
calculated as if such amount was being voluntarily prepaid on such date and
(ii) the principal amount of each Term Loan of such Term Loan Lender in
installments according to the amortization schedule set forth in Section 2.03
(or on such earlier date on which the Loans become due and payable pursuant to
Section 8), together with any Applicable Prepayment Premium calculated as if
such amount was being voluntarily prepaid on such date. The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Loans from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.13.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.06(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.06(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative

 

27



--------------------------------------------------------------------------------

Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans or Revolving Credit
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
F-1 or F-2, respectively (a “Term Note” or “Revolving Credit Note”,
respectively), with appropriate insertions as to date and principal amount;
provided that delivery of Notes shall not be a condition precedent to the
occurrence of the Closing Date or the making of the Loans on the Closing Date.

Section 2.07 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender a commitment fee for the period from and including
the Closing Date to the last day of the Revolving Credit Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable monthly in arrears on the last day of each calendar month and
on the Revolving Credit Termination Date, commencing on the first of such dates
to occur after the date hereof; provided, however, that each Lender’s Revolving
Credit Commitment shall be reduced by such Lender’s Revolving Credit Percentage
multiplied by $5,000,000 in determining the commitment fees due under this
Section 2.07(a) at any time when the Required Lender’s approval is needed for
the Total Revolving Extensions of Credit to exceed $20,000,000.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

(c) The Borrower agrees to pay to the Arranger the fees in the amounts and on
the dates from time to time agreed to in writing by the Borrower and the
Arranger.

Section 2.08 Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple of $1,000,000 in excess thereof, shall be accompanied by payment
of any Applicable Prepayment Premium and shall reduce permanently the Revolving
Credit Commitments then in effect.

 

28



--------------------------------------------------------------------------------

Section 2.09 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, together with any Applicable
Prepayment Premium with respect thereto, upon irrevocable notice delivered to
the Administrative Agent at least three Business Days prior thereto in the case
of Eurodollar Loans and at least one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment, whether such prepayment is of Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurodollar Loans or Base Rate Loans, and the
amount of any Applicable Prepayment Premium due thereon; provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.19. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with any Applicable Prepayment Premium due thereon
and (except in the case of Revolving Credit Loans that are Base Rate Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of Term
Loans and Revolving Credit Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.

Section 2.10 Mandatory Prepayments and Commitment Reductions.

(a) If any Capital Stock shall be issued by the Borrower or any of its
Restricted Subsidiaries, an amount equal to 50% of the Net Cash Proceeds thereof
shall be applied on the date of such issuance to the prepayment of the Loans as
set forth in Section 2.10(c).

(b) If on any date the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, such Net
Cash Proceeds shall be applied on such date to the prepayment of the Loans as
set forth in Section 2.10(c). The provisions of this Section do not constitute a
consent to an Asset Sale not otherwise permitted under this Agreement.

(c) Subject to the terms of Section 2.16(d)(iii), amounts to be applied in
connection with prepayments made pursuant to this Section 2.10 shall be applied
first, to the prepayment of the outstanding Revolving Credit Loans until such
Revolving Credit Loans have been reduced to zero, without a corresponding
permanent reduction in the Revolving Credit Commitments, and second, to the
repayment of the Term Loans.

Section 2.11 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Base Rate Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no Base Rate Loan
under a particular Facility may be converted into a Eurodollar Loan (i) when any
Event of Default has occurred and is continuing and the Administrative Agent
has, or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole discretion not to permit such conversions or
(ii) after the date that is one month prior to the final scheduled termination

 

29



--------------------------------------------------------------------------------

or maturity date of such Facility. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.01,
of the length of the next Interest Period to be applicable to such Loans,
provided that no Eurodollar Loan under a particular Facility may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

Section 2.12 Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if the
then aggregate Available Revolving Credit Commitments are less than $1,000,000,
such lesser amount) and (b) no more than five Eurodollar Tranches for each
Facility shall be outstanding at any one time.

Section 2.13 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin in effect for
such day. For avoidance of doubt, it is understood that interest payable on a
Eurodollar Loan for any Interest Period shall accrue from and including the
first day of such Interest Period to but excluding the last day of such Interest
Period.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) Upon the occurrence and during the continuance of any Event of Default, at
the election of either the Administrative Agent or the Required Lenders, all
amounts payable under this Agreement (to the extent legally permitted) shall
bear interest at a rate per annum that is equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in

 

30



--------------------------------------------------------------------------------

the case of Reimbursement Obligations, the rate applicable to Base Rate Loans
under the Revolving Credit Facility plus 2% (or, in the case of any such other
amounts that do not relate to a particular Facility, the rate then applicable to
Base Rate Loans under the Revolving Credit Facility plus 2%), in each case, from
the date of such Event of Default until such amount is paid in full (after as
well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

Section 2.14 Computation of Interest and Fees.

(a) Interest, fees and commissions payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

Section 2.15 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to

 

31



--------------------------------------------------------------------------------

Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then current Interest Period with respect thereto, to Base Rate Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

Section 2.16 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee or Letter of Credit Accommodation
fee, and any reduction of the Commitments of the Lenders, shall be made pro rata
according to the respective Term Loan Percentages or Revolving Credit
Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) of the Term Loans shall be
allocated among the Term Loan Lenders holding such Term Loans pro rata based on
the principal amount of such Term Loans held by such Term Loan Lenders, and
shall be applied to the installments of such Term Loans pro rata based on the
remaining outstanding principal amount of such installments. Amounts prepaid on
account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in respect of any Letter of Credit Accommodation
shall be made as provided in Section 3.01.

(d) The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under such Facility and, second, to Eurodollar Loans under such Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid. Except as otherwise expressly provided in this Agreement:

(i) Upon the occurrence and during the continuance of an Event of Default,
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times received by Administrative Agent from or on behalf
of Borrower or any Loan Party of all or any part of the Obligations in
accordance to Section 2.16(d)(iii) below, and Administrative Agent shall have
the continuing and exclusive right to apply and to reapply any and all such
payments received at any time or times against the Obligations in such manner as
Administrative Agent may deem advisable notwithstanding any previous application
by Administrative Agent or the Lenders;

 

32



--------------------------------------------------------------------------------

(ii) so long as no Event of Default exists, the proceeds of any sale of, or
other realization upon, all or any part of the Collateral and all payments and
distributions made by any Loan Party with respect to the Obligations, shall be
applied: first, to all fees, costs, indemnities and expenses incurred by or
owing to Administrative Agent, with respect to this Agreement, the other Loan
Documents or the Collateral; second, to all fees, costs, indemnities and
expenses incurred by or owing to any Lender with respect to this Agreement, the
other Loan Documents, or the Collateral; third, to accrued and unpaid interest
on the Revolving Credit Loans; fourth, to reduce the principal amount of the
Revolving Credit Loans; fifth, to accrued and unpaid interest on the Term Loans;
sixth, to principal installments due on the Term Loans in inverse order of
maturity; and seventh, to any other indebtedness or obligations of Borrower or
other Loan Party owing to Administrative Agent, any Lender or any Qualified
Counterparty under the Loan Documents or with respect to any Specified Hedge
Agreements, including without limitation fees, costs, indemnities and expenses
thereunder; and

(iii) following the occurrence and during the continuance of an Event of
Default, all payments and proceeds of Collateral shall be applied: first, to all
fees, costs, indemnities and expenses incurred by or owing to Administrative
Agent, with respect to this Agreement, the other Loan Documents or the
Collateral; second, to all fees, costs, indemnities and expenses incurred by or
owing to any Lender with respect to this Agreement, the other Loan Documents, or
the Collateral; third, to accrued and unpaid interest on the Revolving Credit
Loans (including any interest which but for the provisions of the Bankruptcy
Code, would have accrued on such amounts); fourth, to the outstanding principal
balance of the Revolving Credit Loans (including cash collateralizing any Letter
of Credit Accommodations) until the same have been paid in full (and all Letter
of Credit Accommodations have been cash collateralized in the amount of 105%
thereof); fifth, to accrued and unpaid interest on the Term Loans; sixth, to
principal installments due on the Term Loans in inverse order of maturity; and
seventh, to any other indebtedness or obligations of Borrower or other Loan
Party owing to Administrative Agent, any Lender or any Qualified Counterparty
under the Loan Documents or with respect to any Specified Hedge Agreements,
including without limitation fees, costs, indemnities and expenses thereunder.
Any balance remaining shall be delivered to whomever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2 P.M., New York City
time, on the due date thereof to the Administrative Agent, for the account of
the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 2:00 P.M., New York City
time, on any Business Day shall be deemed to have been on the next following
Business Day. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such

 

33



--------------------------------------------------------------------------------

payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

Section 2.17 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit Accommodation, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by

 

34



--------------------------------------------------------------------------------

Section 2.18 and changes in the rate of tax on the overall net income of such
Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit Accommodation to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
reasonably deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction, provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than three months prior to the date that such Lender notifies the Borrower of
such Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such three-month period shall be extended to include the period of such
retroactive effect.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant

 

35



--------------------------------------------------------------------------------

to this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

Section 2.18 Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Agent’s or such
Lender’s having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to any Agent or any Lender hereunder, the
amounts so payable to such Agent or such Lender shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph
(a).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

36



--------------------------------------------------------------------------------

(d) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof), or any estate or trust that is subject to federal income taxation
regardless of the source of its income (a “Non-U.S. Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 88l(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

Section 2.19 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (but without duplication of
any amounts payable as default interest) that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of Eurodollar
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such

 

37



--------------------------------------------------------------------------------

prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

Section 2.20 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.19.

Section 2.21 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.17, 2.18(a) or
2.20 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.17, 2.18(a) or 2.20.

SECTION 3. LETTERS OF CREDIT

Section 3.01 Letter of Credit Accommodations.

(i) Subject to and upon the terms and conditions contained herein, at the
written request of Borrower, Administrative Agent agrees, for the ratable risk
of each Revolving Credit Lender according to its Revolving Credit Percentage, to
provide or arrange for Letter of Credit Accommodations for the account of
Borrower, on behalf of itself or any other Loan Party, containing terms and
conditions acceptable to Administrative Agent and the issuer thereof. Any
payments made by or on behalf of Administrative Agent or any Revolving Credit
Lender to any issuer thereof and/or related parties in connection with the
Letter of Credit Accommodations provided to or for the benefit of Borrower or
such other

 

38



--------------------------------------------------------------------------------

Loan Party shall constitute additional Revolving Credit Loans to Borrower
pursuant to Section 2.04.

(ii) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrower agrees to pay
(A) to Administrative Agent, for its own account, a fronting fee equal to
0.125% per annum, times the aggregate daily amount available to be drawn under
any letters of credit issued by Administrative Agent and constituting Letter of
Credit Accommodations and (B) to Administrative Agent, for the benefit of the
Revolving Credit Lenders, a letter of credit accommodation fee at a rate equal
to the Applicable Margin for Revolving Credit Loans which are Eurodollar Loans
set forth in the Pricing Grid, on the daily outstanding balance of the Letter of
Credit Accommodations for the immediately preceding month (or part thereof),
payable in arrears on each L/C Fee Payment Date; provided, that Administrative
Agent may, and upon the written direction of the Majority Revolving Credit
Facility Lenders shall, require Borrower to pay to Administrative Agent for the
benefit of the Revolving Credit Lenders such letter of credit accommodation fee,
at a rate equal to two (2%) percent per annum in excess of the otherwise
applicable rate on such daily outstanding balance for the period from and after
the date of the occurrence of an Event of Default for so long as such Event of
Default is continuing as determined by Administrative Agent. Such letter of
credit accommodation fees shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed and the obligation of Borrower to
pay such fees shall survive the termination of this Agreement.

(iii) The Borrower shall give Administrative Agent five (5) Business Days’ prior
written notice of its request for the issuance of a Letter of Credit
Accommodation. Such notice shall be irrevocable and shall specify the original
face amount of the Letter of Credit Accommodation requested, the effective date
(which date shall be a Business Day and in no event shall be a date less than
thirty (30) days prior to the Revolving Credit Termination Date) of issuance of
such requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodation may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day and in no event shall such date be any date after the fifth
Business Day preceding the Revolving Credit Termination Date or a date more than
365 days after the effective date of issuance of such Letter of Credit
Accommodation without taking into account evergreen or other renewal
provisions), the purpose for which such Letter of Credit Accommodation is to be
issued, and the beneficiary of the requested Letter of Credit Accommodation. The
Borrower shall attach to such notice the proposed terms of the Letter of Credit
Accommodation.

(iv) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 5 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in

 

39



--------------------------------------------------------------------------------

a manner reasonably satisfactory to Administrative Agent: (A) the Borrower shall
have delivered to the proposed issuer of such Letter of Credit Accommodation at
such times and in such manner as such proposed issuer may require, an
application, in form and substance reasonably satisfactory to such proposed
issuer and Administrative Agent, for the issuance of the Letter of Credit
Accommodation and such other documents as may be required pursuant to the terms
thereof, and the form and terms of the proposed Letter of Credit Accommodation
shall be reasonably satisfactory to Administrative Agent and such proposed
issuer, (B) as of the date of issuance, no order of any Governmental Authority
shall purport by its terms to enjoin or restrain commercial banks in the United
States generally from issuing letters of credit of the type and in the amount of
the proposed Letter of Credit Accommodation, and no law, rule or regulation
applicable to commercial banks in the United States generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over commercial banks in the United States generally
shall prohibit, or request that the proposed issuer of such Letter of Credit
Accommodation refrain from, the issuance of letters of credit generally or the
issuance of such Letters of Credit Accommodation; and (C) after giving effect to
such Letter of Credit Accommodations, on the date of the proposed issuance of
any Letter of Credit Accommodations, the Total Revolving Extensions of Credit of
all Lenders shall not exceed the Total Revolving Credit Commitments, provided
that the Total Revolving Extensions of Credit shall not exceed an amount equal
to $20,000,000 without the prior written consent of the Required Lenders except
that such approval shall not be required at any time that HFC, its Affiliates,
Related Funds or Control Investment Affiliates do not, in the aggregate,
constitute the Required Lenders.

(v) Except as increased in Administrative Agent’s discretion, with the consent
of Majority Revolving Credit Facility Lenders, the amount of all outstanding
Letter of Credit Accommodations and all other commitments and obligations made
or incurred by Administrative Agent or any Revolving Credit Lender in connection
therewith shall not at any time exceed the L/C Commitment.

(vi) Borrower and Guarantors shall indemnify and hold Administrative Agent and
Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Administrative Agent or any Lender may
suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent with respect to any Letter of Credit Accommodation, except for
such losses, claims, damages, liabilities, costs or expenses resulting from the
gross negligence, bad faith or willful misconduct of Administrative Agent or any
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. Each Loan Party assumes all risks with respect to the
acts or omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
such Loan Party’s agent. Each Loan Party assumes

 

40



--------------------------------------------------------------------------------

all risks for, and agrees to pay, all foreign, federal, state and local taxes,
duties and levies relating to any goods subject to any Letter of Credit
Accommodations or any documents, drafts or acceptances thereunder. Each Loan
Party hereby releases and holds Administrative Agent and the Lenders harmless
from and against any acts, waivers, errors, delays or omissions, whether caused
by Borrower, any Guarantor, by any issuer or correspondent or otherwise with
respect to or relating to any Letter of Credit Accommodation, except for such
acts, waivers, errors, delays, or omissions resulting from the gross negligence
or willful misconduct of Administrative Agent or any Lender as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction.
The provisions of this Section 3 shall survive the payment of the Obligations
and the termination of this Agreement.

(vii) Each Loan Party hereby irrevocably authorizes and directs any issuer of a
Letter of Credit Accommodation to name such Loan Party as the account party
therein and to deliver to Administrative Agent all instruments, documents and
other writings and property received by issuer pursuant to the Letter of Credit
Accommodations and to accept and rely upon Administrative Agent’s instructions
and agreements with respect to all matters arising in connection with the Letter
of Credit Accommodations or the applications therefor. Nothing contained herein
shall be deemed or construed to grant any Loan Party any right or authority to
pledge the credit of Administrative Agent or any Revolving Credit Lender in any
manner. Administrative Agent and the Revolving Credit Lenders shall have no
liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Administrative Agent or any Revolving Credit
Lender unless Administrative Agent has duly executed and delivered to such
issuer the application or a guarantee or indemnification in writing with respect
to such Letter of Credit Accommodation. Each Loan Party shall be bound by any
reasonable interpretation made in good faith by Administrative Agent, or any
other issuer or correspondent under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of Borrower or any Guarantor.

(viii) So long as no Event of Default exists or has occurred and is continuing,
Borrower may (A) approve or resolve any questions of non-compliance of
documents, (B) give any instructions as to acceptance or rejection of any
documents or goods, (C) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders, and (D) with Administrative Agent’s
and any issuer’s consent, not to be unreasonably withheld, delayed or
conditioned, grant any extensions of the maturity of, time of payment for, or
time of presentation of, any drafts, acceptances, or documents, and agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.

 

41



--------------------------------------------------------------------------------

(ix) At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent shall have the right and authority to, and no Loan Party
shall, without the prior written consent of Administrative Agent, (A) approve or
resolve any questions of non-compliance of documents, (B) give any instructions
as to acceptance or rejection of any documents or goods, (C) execute any and all
applications for steamship or airway guaranties, indemnities or delivery orders,
(D) grant any extensions of the maturity of, time of payments for, or time of
presentation of, any drafts, acceptances, or documents, and (E) agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Administrative Agent may take such actions
either in its own name or in any Loan Party’s name.

(x) Any rights, remedies, duties or obligations granted or undertaken by
Borrower or any Guarantor to any issuer or correspondent in any application for
any Letter of Credit Accommodation, or any other agreement in favor of any
issuer or correspondent relating to any Letter of Credit Accommodation, shall be
deemed to have been granted or undertaken by Borrower or such Guarantor to
Administrative Agent for the ratable benefit of the Revolving Credit Lenders.
Any duties or obligations undertaken by Administrative Agent to any issuer or
correspondent in any application for any Letter of Credit Accommodation, or any
other agreement by Administrative Agent in favor of any issuer or correspondent
to the extent relating to any Letter of Credit Accommodation, shall be deemed to
have been undertaken by Borrower and Guarantors to Administrative Agent for the
ratable benefit of the Revolving Credit Lenders and to apply in all respects to
Borrower and Guarantors.

(xi) Immediately upon the issuance or amendment of any Letter of Credit
Accommodation, each Revolving Credit Lender shall be deemed to have irrevocably
and unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Revolving Credit
Lender’s Revolving Credit Percentage of the liability with respect to such
Letter of Credit Accommodation (including, without limitation, all Obligations
with respect thereto).

(xii) Borrower is irrevocably and unconditionally obligated, without
presentment, demand or protest, to pay to Administrative Agent any amounts paid
by an issuer of a Letter of Credit Accommodation with respect to such Letter of
Credit Accommodation (whether through the borrowing of Revolving Credit Loans in
accordance with Section 2.04 or otherwise). In the event that Borrower fails to
pay Administrative Agent on the date of any payment under a Letter of Credit
Accommodation in an amount equal to the amount of such payment, Administrative
Agent (to the extent it has actual notice thereof) shall promptly notify each
Revolving Credit Lender of the unreimbursed amount of such payment and each
Revolving Credit Lender agrees, upon one (1) Business Day’s notice, to fund to
Administrative Agent the purchase of its participation in such

 

42



--------------------------------------------------------------------------------

Letter of Credit Accommodation in an amount equal to its Revolving Credit
Percentage of the unpaid amount. The obligation of each Revolving Credit Lender
to deliver to Administrative Agent an amount equal to its respective
participation pursuant to the foregoing sentence is absolute and unconditional
and such remittance shall be made notwithstanding the occurrence or continuance
of any Event of Default, the failure to satisfy any other condition set forth in
Section 5 or any other event or circumstance. If such amount is not made
available by a Revolving Credit Lender when due, Administrative Agent shall be
entitled to recover such amount on demand from such Revolving Credit Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Administrative Agent at the interest rate then payable by
Borrower in respect of Base Rate Loans as set forth in Section 2.13 hereof.

(xiii) Upon Administrative Agent’s request at any time that an Event of Default
has occurred and is continuing, Borrower will either, as Administrative Agent
shall specify, furnish cash collateral to the issuer to be used to secure and
fund Administrative Agent’s reimbursement obligations to the issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Administrative Agent for the Letter of Credit Accommodations. Such cash
collateral shall be in an amount equal to one hundred five (105%) percent of the
maximum stated amount of the Letter of Credit Accommodations plus the amount of
any fees and expenses payable in connection therewith through the end of the
latest expiration date of such Letter of Credit Accommodations. Such cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of Administrative Agent, as Administrative Agent may, in its discretion,
designate in writing to Borrower for such purpose. In the event that any such
Letter of Credit Accommodations are reduced as a result of any Letter of Credit
terminating or expiring undrawn, a corresponding amount of such cash collateral
delivered under this Section 3(xiii) shall be applied to repay the remaining
Obligations pursuant to Section 2.16(d)(iii).

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

Section 4.01 Financial Condition.

The audited consolidated balance sheets of Borrower and its Subsidiaries as at
December 31, 2004 and December 31, 2005 and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Deloitte & Touche, LLP and
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
of June 30, 2006 and their related consolidated statements of income and cash
flows for the six month period ended on such date, present fairly in all
material respects the consolidated financial condition of Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal

 

43



--------------------------------------------------------------------------------

years then ended. All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved. The Borrower and its Subsidiaries
do not have any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2005 to and
including the date hereof there has been no Disposition by the Borrower and its
Subsidiaries of any material part of its business or Property other than as
permitted by Section 7.05.

Section 4.02 No Change. Except as described in the Company’s filings with the
Securities and Exchange Commission from June 30, 2006 through the Closing Date,
since June 30, 2006 there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 4.03 Corporate Existence; Compliance with Law. Each of the Borrower and
its Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

Section 4.04 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect and (ii) the
filings, if any, referred to in Section 4.19. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

44



--------------------------------------------------------------------------------

Section 4.05 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of the Borrower or any
of its Restricted Subsidiaries and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).

Section 4.06 No Material Litigation. The Borrower has disclosed to the Agents
and the Lenders that certain litigation, investigations and proceedings exist
and are ongoing as more particularly described in the Borrower’s filings with
the Securities and Exchange Commission from January 1, 2006 through the Closing
Date. No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) that
could reasonably be expected to have a Material Adverse Effect.

Section 4.07 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could, individually or in the aggregate for all such defaults,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

Section 4.08 Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material Property, and none of such
Property is subject to any Lien except as permitted by Section 7.03.

Section 4.09 Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted. No material claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect, nor does the Borrower know of any valid basis for any such
claim. To the best knowledge of the Borrower, the use of such Intellectual
Property by the Borrower and its Restricted Subsidiaries does not infringe on
the rights of any Person in a manner that could reasonably be expected to have a
Material Adverse Effect.

Section 4.10 Taxes. Each of the Borrower and each of its Restricted Subsidiaries
has filed or caused to be filed all Federal, state and other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

45



--------------------------------------------------------------------------------

Section 4.11 Federal Regulations. No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.

Section 4.12 Labor Matters. There are no strikes or other labor disputes against
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

Section 4.13 ERISA. Neither a Reportable Event (other than a Reportable Event
that is waived by regulation) nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. To the knowledge of the Borrower and any Commonly
Controlled Entity, no such Multiemployer Plan is in ERISA Reorganization or
Insolvent.

Section 4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness of the
type it will incur hereunder and under the other Loan Documents.

Section 4.15 Subsidiaries.

(a) The Subsidiaries listed on Schedule 4.15 constitute all the Subsidiaries of
the Borrower at the date hereof. Schedule 4.15 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
Subsidiary, the

 

46



--------------------------------------------------------------------------------

percentage of each class of Capital Stock owned by each Loan Party and whether
such Subsidiary is a Restricted Subsidiary or an Unrestricted Subsidiary.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Restricted Subsidiary (other than any Restricted Subsidiary
which is a joint venture and for which the Borrower has delivered notice to the
Administrative Agent of any outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments with respect to the Capital Stock of
such joint venture).

Section 4.16 Use of Proceeds.

(a) The proceeds of the Term Loans shall be used to satisfy certain of the
indebtedness of the Borrower and certain of its Subsidiaries under the Existing
Credit Facility.

(b) The proceeds of the Revolving Credit Loans and the Letters of Credit shall
be used for general corporate purposes, including working capital, capital
expenditures and permitted acquisitions.

Section 4.17 Environmental Matters. Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their Environmental Permits will be timely renewed and
complied with, without material expense; any additional Environmental Permits
that may be required of any of them will be timely obtained and complied with,
without material expense; and compliance with any Environmental Law that is or
is expected to become applicable to any of them will be timely attained and
maintained, without material expense.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or

 

47



--------------------------------------------------------------------------------

(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

Section 4.18 Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, the Information Certificate or any
other document, certificate or statement furnished to the Agents or the Lenders
or any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, the Information Certificate, or in any other documents,
certificates and statements furnished to the Agents and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

Section 4.19 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the

 

48



--------------------------------------------------------------------------------

case of the Pledged Stock described in the Guarantee and Collateral Agreement,
when any stock certificates representing such Pledged Stock are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements in appropriate
form are filed in the offices specified on Schedule 4.19 (which financing
statements have been duly completed and delivered to the Collateral Agent) and
such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement have been completed, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.03).

Section 4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

Section 4.21 Senior Indebtedness. The Obligations constitute “Senior Debt” of
the Borrower under and as defined in the Senior Subordinated Note Indenture. The
obligations of each Restricted Subsidiary under the Guarantee and Collateral
Agreement constitute “Senior Debt” of such Restricted Subsidiary under and as
defined in the Senior Subordinated Note Indenture.

Section 4.22 Compounding. Since May 1, 2006, the Borrower and its Subsidiaries
have not engaged in compounding of products or other Inventory (other than
Budesonide) with an aggregate fair market value in excess of $50,000 during any
calendar year.

Section 4.23 Location of Material Inventory, Equipment and Other Property.
Schedule 4.23 sets forth all locations in the United States where the aggregate
value of Inventory, Equipment or other tangible Property owned by the Loan
Parties exceeds $250,000.

SECTION 5. CONDITIONS PRECEDENT

Section 5.01 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it
hereunder is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent on or prior to September 15, 2006:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Restricted Subsidiary and (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.

(b) Termination of Borrower’s Obligations under the Existing Credit Facility.
The Agents shall have received reasonably satisfactory evidence that the
Borrower’s obligations with respect to the Existing Credit Facility have been
terminated and released (other than those obligations which expressly survive
termination of the Existing Credit

 

49



--------------------------------------------------------------------------------

Facility) and arrangements satisfactory to the Administrative Agent and the
Collateral Agent shall have been made for the termination of all guarantees,
Liens and security interests granted in connection therewith.

(c) Financial Statements. The Lenders shall have received audited consolidated
financial statements of Borrower and its Subsidiaries for the 2004 and 2005
fiscal years and unaudited interim consolidated financial statements of Borrower
and its Subsidiaries for each fiscal quarterly period ended subsequent to the
date of the latest applicable financial statements delivered pursuant to this
paragraph as to which such financial statements are available.

(d) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or reasonably advisable in connection with the
continuing operations of the Borrower and its Restricted Subsidiaries and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.

(e) Related Agreements. The Administrative Agent shall have received (in a form
reasonably satisfactory to the Administrative Agent), true and correct copies,
certified as to authenticity by the Borrower, of (i) the Senior Subordinated
Note Indenture and (ii) such other documents or instruments as may be reasonably
requested by the Administrative Agent, including, without limitation, a copy of
any debt instrument, security agreement or other material contract to which the
Loan Parties may be a party.

(f) Fees. The Lenders, the Administrative Agent, the Collateral Agent and the
Arranger shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including reasonable fees, disbursements and
other charges of counsel to the Agents), on or before the Closing Date. To the
extent that any such amounts will be paid with proceeds of Loans made on the
Closing Date, such amounts will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.

(g) Business Projections. The Lenders shall have received satisfactory
projections for fiscal years 2006-2010 of the Borrower and its Subsidiaries.

(h) Lien Searches. The Administrative Agent and the Collateral Agent shall have
received satisfactory results of lien searches in each of the jurisdictions in
which Uniform Commercial Code financing statement or other filings or
recordations should be made to evidence or perfect security interests in all
assets of the Loan Parties, and such search shall reveal no liens on any of the
assets of the Loan Party, except for Liens permitted by Section 7.03 or pursuant
to other documentation satisfactory to the Administrative Agent and the
Collateral Agent.

 

50



--------------------------------------------------------------------------------

(i) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(j) Legal Opinions. The Administrative Agent and the Collateral Agent shall have
received the following executed legal opinions:

(i) the legal opinion of Brown Raysman Millstein Felder & Steiner LLP, counsel
to the Borrower and its Subsidiaries, substantially in the form of Exhibit E;
and

(ii) the legal opinion of acceptable local counsel in Florida.

Such legal opinions shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent and the Collateral
Agent may reasonably require.

(k) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes. The
Collateral Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, (ii) an
Acknowledgment and Consent, substantially in the form of Annex II to the
Guarantee and Collateral Agreement, duly executed by any issuer of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement that is not itself a
party to the Guarantee and Collateral Agreement and (iii) each promissory note
pledged pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
reasonably satisfactory to the Collateral Agent) by the pledgor thereof.

(l) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Collateral Agent
to be filed, registered or recorded in order to create in favor of the
Collateral Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.03), shall
have been filed, registered or recorded or shall have been delivered to the
Collateral Agent in proper form for filing, registration or recordation.

(m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

(n) Minimum Liquidity. The Administrative Agent shall have received satisfactory
evidence that after giving pro forma effect to the borrowings requested to be
made and the repayment of the Existing Credit Facility and other transactions
contemplated to occur on the Closing Date, the sum of the aggregate Available
Revolving Credit Commitments of the Lenders plus the aggregate amount of Cash
Equivalents of the Borrower and its Subsidiaries shall be at least $10,000,000
on the Closing Date.

 

51



--------------------------------------------------------------------------------

Section 5.02 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except that any representation or warranty which by its terms is made
as of another specific date shall be true and correct in all material respects
as of such date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Borrowing Notice. Borrower shall have furnished to Administrative Agent a
duly completed Borrowing Notice with respect to such extension of Credit.

Each borrowing by and issuance of a Letter of Credit Accommodation on behalf of
the Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.02 have been satisfied.

Section 5.03 Post Closing Conditions. The obligation of each Lender to continue
to make Loans and the obligation of the Issuing Lender to continue to issue
Letters of Credit are subject to satisfaction of the conditions to be met
following the Closing Date, if any, set forth on Appendix I hereto. In the event
such conditions are not met within the deadlines therein stated, the Lenders’
Commitments shall terminate and such failure shall constitute an Event of
Default.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit Accommodation remains outstanding or any Loan or other
amount is owing to any Lender or any Agent hereunder, the Borrower shall and
shall cause each of its Restricted Subsidiaries to:

Section 6.01 Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within the earlier of (i) 90 days
after the end of each fiscal year of the Borrower and (ii) the date such
financial information would be required to be contained in a filing with the SEC
on Form 10-K if the Borrower were required to file such form, a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures as of the end of and for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Deloitte & Touche, LLP
or other independent certified public accountants of nationally recognized
standing; and

 

52



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than the earlier of (i) 45
days after the end of each of the first three quarterly periods of each fiscal
year of the Borrower and (ii) the date such financial information would be
required to be contained in a filing with the SEC on Form 10-Q if the Borrower
were required to file such form, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding period in the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Section 6.02 Certificates; Other Information. Furnish to the Administrative
Agent or, in the case of clause (g), to the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01 (a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of this Agreement
referred to therein as of the last day of the fiscal quarter or fiscal year of
the Borrower, as the case may be, (y) to the extent not previously disclosed to
the Administrative Agent, a listing of any county or state within the United
States where any Loan Party keeps inventory or equipment and of any Intellectual
Property acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date) and (z) any UCC financing statements or other
filings specified in such Compliance Certificate as being required to be
delivered therewith;

 

53



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(d) within 45 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(e) copies of any amendment, supplement, waiver or other modification with
respect to the Senior Subordinated Note Indenture;

(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends generally to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports that the Borrower may
make to, or file with, the SEC; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

Section 6.03 Collateral Reports. The Borrower shall deliver or cause to be
delivered (at the expense of the Borrower) to the Collateral Agent and the
Administrative Agent the following:

(a) upon request by the Collateral Agent, and in no event less frequently than
30 days after the end of each fiscal quarter, (i) a trial balance as of the last
day of such fiscal quarter showing Accounts outstanding aged from statement date
as follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
the Collateral Agent in its reasonable discretion, (ii) a list of locations
where any license related to any Government Receivable has been revoked since
the date of the prior such report; and (iii) a summary of Inventory, Equipment
and other tangible Property of the Loan Parties by location and type as of the
last day of such fiscal quarter, accompanied by such supporting detail and
documentation as shall be requested by the Collateral Agent in its reasonable
discretion;

 

54



--------------------------------------------------------------------------------

(b) at the time of delivery of each of the financial statements delivered
pursuant to Sections 6.01(a) and (b):

(i) a reconciliation of the Accounts trial balance and quarter-end Inventory and
Equipment reports of the Loan Parties to the general ledger of the Loan Parties,
in each case, accompanied by such supporting detail and documentation as shall
be requested by the Collateral Agent in its reasonable discretion;

(ii) a general description of assets owned by the Loan Parties which have been
Disposed of since the date of the most recent Appraisal delivered pursuant to
Section 6.03(c) and the aggregate book value thereof and

(iii) a list of any applications for the registration of any Patent, Trademark
or Copyright with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency which any Borrowing Base
Party thereof has filed in the prior fiscal quarter;

(c) at the time of delivery of the financial statements referred to in
Section 6.01(a), an Appraisal of property, plant and equipment of the Loan
Parties, such Appraisal to be conducted by an appraiser, and in form and
substance, reasonably satisfactory to the Collateral Agent and Administrative
Agent; and

(d) Such other reports, statements and reconciliations with respect to the
Collateral of any or all Loan Parties as the Collateral Agent shall from time to
time request in its reasonable discretion.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 6.03 shall constitute a representation and warranty buy
the Borrower that the statements and information contained therein are true and
correct in all material respects on and as of such date.

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than Indebtedness), except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be or to the extent the failure to discharge or satisfy such
obligations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 6.05 Conduct of Business and Maintenance of Existence, etc. (a)
(i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.04 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Property; Insurance. (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that failure to
comply with this clause (a) could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and (c) within 30 days after the Closing Date, deliver to the
Collateral Agent a loss payee endorsement in form and substance reasonably
satisfactory to the Collateral Agent.

Section 6.07 Inspection of Property; Books and Records: Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants; provided that, any
meetings or discussions with any such public accountants shall be scheduled
through the Borrower and a Responsible Officer of the Borrower shall have the
right to be present at any such meeting or during such discussion.

Section 6.08 Notices. Promptly give notice to the Administrative Agent, the
Collateral Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Restricted Subsidiaries or (ii) litigation, investigation
or proceeding which may exist at any time between the Borrower or any of its
Restricted Subsidiaries and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting the Borrower or any of its Restricted
Subsidiaries in which the amount involved is $1,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof (i) the occurrence of any
Reportable Event with respect to any Plan (except for Reportable Events for
which notice requirements were waived by regulation), a failure to make any
required contribution to a Plan (unless such contribution has been made in
full), the creation of any Lien in favor of the PBGC or a Plan or any withdrawal
from, or the termination, ERISA Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled

 

56



--------------------------------------------------------------------------------

Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, ERISA Reorganization or Insolvency of, any Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

Section 6.09 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, in each case, unless the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, in each case,
unless the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 6.10 Additional Collateral, etc.

(a) With respect to any Property acquired after the Closing Date by the Borrower
or any of its Restricted Subsidiaries (other than (x) any Property described in
paragraph (b) or paragraph (c) of this Section, (y) any Property subject to a
Lien expressly permitted by Section 7.03(g) and (z) Property acquired by an
Excluded Foreign Subsidiary) as to which the Collateral Agent, for the benefit
of the Lenders, does not have a perfected Lien, promptly (i) execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent reasonably deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Lenders, a security interest in such Property and (ii) take all actions
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Lenders, a perfected first priority security interest in such Property,
including without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Closing Date by the Borrower or any of its Restricted Subsidiaries (other than
any such real property owned by an Excluded Foreign Subsidiary or subject to a
Lien expressly permitted by Section 7.03(g)), promptly (i) execute and deliver a
first priority Mortgage in favor of the

 

57



--------------------------------------------------------------------------------

Collateral Agent, for the benefit of the Lenders, covering such real property,
(ii) if requested by the Collateral Agent, provide the Lenders with (x) title
and extended coverage insurance covering such real property in an amount at
least equal to the purchase price of such real property (or such other amount as
shall be reasonably specified by the Collateral Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Collateral Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Collateral Agent, deliver to the Collateral Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Collateral Agent.

(c) With respect to any new Restricted Subsidiary (other than an Excluded
Foreign Subsidiary) created or acquired after the Closing Date (which, for the
purposes of this paragraph, shall include any existing Subsidiary that ceases to
be an Excluded Foreign Subsidiary and any Unrestricted Subsidiary that is
redesignated as a Restricted Subsidiary pursuant to Section 6.11), by the
Borrower or any of its Restricted Subsidiaries, promptly (i) execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement as the Collateral Agent reasonably deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by the Borrower or any of its Restricted Subsidiaries,
(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
(iii) cause such new Restricted Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement (subject to Liens permitted by Section 7.02)
with respect to such new Restricted Subsidiary, including, without limitation,
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Collateral Agent, and (iv) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Restricted Subsidiaries
(other than any Excluded Foreign Subsidiaries), promptly (i) execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent reasonably deems
necessary or advisable in order to grant to the Collateral Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Restricted Subsidiary that is owned by the Borrower or
any of its Subsidiaries (other than any Excluded Foreign Subsidiaries),
(provided that in no event shall more than 65% of the total outstanding Capital
Stock of any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to

 

58



--------------------------------------------------------------------------------

the Collateral Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Restricted Subsidiary, as the case may be, and
take such other action as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect the Lien of the Collateral Agent thereon,
and (iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.

(e) Promptly upon the request of the Collateral Agent, Borrower shall establish
a cash management system subject to a depositary agreement satisfactory to the
Collateral Agent whereby lock boxes, lock box accounts, and concentration
accounts are established and maintained under the sole dominion and control of
the Collateral Agent, into which all payments on and proceeds of (i) Private
Accounts, and (ii) to the extent permitted and in a manner consistent with all
applicable laws and regulations, Government Receivables, shall be deposited and
from which all collected funds will be transferred.

Section 6.11 Unrestricted Subsidiaries. At the time of delivery of each of the
financial statements delivered pursuant to Section 6.01(a) and (b), in the event
that either (i) the Consolidated EBITDA of all Unrestricted Subsidiaries for the
period of four consecutive fiscal quarters then ending is greater than 5% of the
Consolidated EBITDA of the Borrower and its Subsidiaries for such period or
(ii) the aggregate consolidated assets of all Unrestricted Subsidiaries as at
the last day of the fiscal quarter then ending would constitute more than 5% of
the consolidated assets of the Borrower and its Subsidiaries as at the last date
of such fiscal quarter, the Borrower shall re-designate sufficient Unrestricted
Subsidiaries as Restricted Subsidiaries, and cause such Restricted Subsidiary to
comply with Section 6.10(c), in order to be in compliance with each of clauses
(i) and (ii) above and such re-designation shall be effective beginning on the
date after the date of such designation.

Section 6.12 Further Assurances. From time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Collateral Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Collateral Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Restricted Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Collateral
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Collateral Agent or such Lender may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

 

59



--------------------------------------------------------------------------------

Section 6.13 Use of Proceeds. The Borrower shall use the proceeds of the Loans
as described in Section 4.16.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit Accommodation remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly:

Section 7.01 Financial Condition Covenants. (a) Consolidated Total Leverage
Ratio. Permit the Consolidated Total Leverage Ratio as at the last day of any
period of four consecutive fiscal quarters of the Borrower ending with any
fiscal quarter set forth below to exceed the ratio set forth below opposite such
fiscal quarter:

 

Fiscal Quarter Ending

   Consolidated Total Leverage Ratio

September 30, 2006

   5.00x

December 31, 2006

   5.00x

March 31, 2007

   5.00x

June 30, 2007

   5.00x

September 30, 2007

   5.00x

December 31, 2007

   5.00x

March 31, 2008

   5.00x

June 30, 2008 and thereafter

   5.00x

(b) Consolidated EBITDA. Permit the Consolidated EBITDA of the Borrower for any
four consecutive fiscal quarter period set forth below to be less than the
amount set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Minimum Consolidated EBITDA

September 30, 2006

   $ 80,000,000

December 31, 2006

   $ 75,000,000

March 31, 2007

   $ 80,000,000

June 30, 2007

   $ 80,000,000

 

60



--------------------------------------------------------------------------------

September 30, 2007

   $ 80,000,000

December 31, 2007

   $ 80,000,000

March 31, 2008

   $ 80,000,000

June 30, 2008

   $ 80,000,000

Section 7.02 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

(c) Guarantee Obligations incurred by the Borrower or any of its Restricted
Subsidiaries of obligations of any Restricted Subsidiary otherwise permitted
hereunder;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof plus
premiums, accrued interest and costs of refinancing);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.03(g) in an aggregate principal amount
not to exceed $1,000,000 at any one time outstanding;

(f) (i) Indebtedness of the Borrower in respect of the Senior Subordinated Notes
in an aggregate principal amount not to exceed $287,000,000 and (ii) Guarantee
Obligations of any Restricted Subsidiary in respect of such Indebtedness,
provided that such Guarantee Obligations are subordinated to the same extent as
the obligations of the Borrower in respect of the Senior Subordinated Notes;

(g) Hedge Agreements in respect of Indebtedness otherwise permitted hereby, so
long as such agreements are not entered into for speculative purposes;

(h) Indebtedness of the Borrower in respect of the Series A Convertible
Preferred Stock of the Borrower;

(i) Indebtedness consisting of the accrual of interest, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, and the
payment of dividends on redeemable preferred Capital Stock in the form of
additional shares of the same class of Capital Stock; provided that in each such
case, that the amount thereof is included in the definition of “Consolidated
Fixed Charges” as accrued;

 

61



--------------------------------------------------------------------------------

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of incurrence;

(k) Indebtedness consisting of obligations to pay or perform any non-cash
consideration for Covered Acquisitions otherwise constituting an Investment
permitted pursuant to Section 7.08(f);

(l) Indebtedness consisting of surety and performance bonds and similar
obligations arising in the ordinary course of business that are reasonably
required to comply either with applicable federal and state laws and regulations
or with Contractual Obligations; and

(m) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $1,000,000 at any one time outstanding.

Section 7.03 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in accordance with GAAP;

(b) carriers’, warehousemen’s, landlord’s (whether statutory or otherwise),
mechanics’, materialmen’s, supplier’s, repairmen’s or other like Liens arising
in the ordinary course of business in respect of obligations that are not
overdue for a period of more than 45 days or that are being contested in good
faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions, covenants, licenses and other
similar encumbrances incurred in the ordinary course of business that do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries, taken as a whole;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.02(d), provided that no such Lien is
extended to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased (except as permitted by
Section 7.02(d));

 

62



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.02(e) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased (except in connection with refinancing premiums and related costs);

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under, and Liens arising from Uniform
Commercial Code financing statements relating to, any lease (other than a
capital lease or a financing lease) entered into by the Borrower or any other
Subsidiary in the ordinary course of its business and covering only the assets
so leased;

(j) Reserved;

(k) judgment Liens not giving rise to an Event of Default;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(m) rights of setoff imposed by law upon deposit of cash in favor of banks or
other depository institutions incurred in the ordinary course of business in
deposit accounts maintained with such bank and Cash Equivalents in such account;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Liens of sellers of goods to the Borrower or any Subsidiary arising under
Article 2 of the Uniform Commercial Code or similar provisions of applicable law
in the ordinary course of business, covering only the goods sold or securing
only the unpaid purchase price for such goods and related expenses;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.08;

(q) Liens in favor of any Loan Party to secure intercompany Indebtedness and
Guaranty Obligations permitted under Section 7.08;

(r) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any such Restricted Subsidiary
of the Borrower; provided that such Liens were not incurred in connection with
or in contemplation of such merger or consolidation and do not extend to any
assets other than those of the Person merged into or consolidated with the
Borrower or such Restricted Subsidiary;

 

63



--------------------------------------------------------------------------------

(s) Liens on property existing at the time of acquisition of the property by the
Borrower or any such Restricted Subsidiary of the Borrower, provided that such
Liens were not incurred in connection with or in contemplation of such
acquisition; and

(t) Retained Rights.

Section 7.04 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a) any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary;

(b) any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Restricted Subsidiary (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.05;

(c) any Investment expressly permitted by Section 7.08 may be structured as a
merger, consolidation or amalgamation into any Subsidiary or the Borrower; and

(d) any Unrestricted Subsidiary or any Inactive Subsidiary of the Borrower may
be dissolved or liquidated.

Section 7.05 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:

(a) the Disposition of obsolete, worn out or otherwise not useful property in
the ordinary course of business and Dispositions of Equipment required to comply
with applicable laws;

(b) the Disposition of Inventory or Equipment held for sale or lease in the
ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 7.04(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any wholly-owned Restricted Subsidiary or, with respect to any Subsidiary which
is not wholly-owned, the sale or issuance of Capital Stock by such Subsidiary
which, after giving effect thereto, the Borrower’s percentage interest (direct
or indirect) in the Capital Stock of such Subsidiary is at least equal to its
percentage interest immediately prior to such sale or issuance;

(e) Reserved;

(f) the sale, leasing or licensing of computer software or other Intellectual
Property developed by the Borrower or any of its Subsidiaries related to the
health care

 

64



--------------------------------------------------------------------------------

industry to third parties for fair value in the ordinary course of business
consistent with past practices; and

(g) the Disposition of other property not otherwise permitted by this Section
having a fair market value not to exceed $500,000 in the aggregate for any
fiscal year of the Borrower.

Section 7.06 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any of its Subsidiaries,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any of its Subsidiaries (collectively,
“Restricted Payments”), except that (a) any Subsidiary may make Restricted
Payments to the Borrower or any wholly-owned Restricted Subsidiary or, in the
case of a Subsidiary which is not wholly-owned, to all holders of Capital Stock
of such Subsidiary on a pro rata basis, and (b) the Borrower may pay dividends
on its Series A Convertible Preferred Stock in an aggregate amount not to exceed
$500,000 during any Fiscal Year.

Section 7.07 Capital Expenditures. Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Restricted
Subsidiaries in the ordinary course of business not exceeding during any fiscal
quarter set forth below the amount set forth opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Capital
Expenditure Amount

December 31, 2006

   $ 15,000,000

March 31, 2007

   $ 16,000,000

June 30, 2007

   $ 16,500,000

September 30, 2007

   $ 17,000,000

December 31, 2007

   $ 17,000,000

March 31, 2008

   $ 17,500,000

June 30, 2008 and thereafter

   $ 18,000,000

; provided that (a) up to $5,000,000 of any such amount referred to above, if
not so expended in the fiscal year for which it is permitted, may be carried
over for expenditure in the next succeeding fiscal year and (b) Capital
Expenditures made pursuant to this Section during any fiscal year shall be
deemed made, first, in respect of amounts permitted for such fiscal year as

 

65



--------------------------------------------------------------------------------

provided above and, second, in respect of amounts carried over from the prior
fiscal year pursuant to clause (a) above.

Section 7.08 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.02;

(d) loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and its
Subsidiaries not to exceed $500,000 at any one time outstanding;

(e) Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any Person that, prior to such investment, is a wholly owned
Restricted Subsidiary;

(f) Investments by the Borrower or any Restricted Subsidiary in the Capital
Stock or assets of any Person, provided that (A) no Default or Event of Default
shall have occurred and be continuing on the date of any such Investment or
after giving effect to such Investment (B) if such Investment is not a Covered
Acquisition, the aggregate Available Revolving Credit Commitments of the Lenders
in effect on such date after giving effect to such Investment is equal to or
greater than $5,000,000, (C) if such Investment is not a Covered Acquisition,
the aggregate amount (valued at cost) of any Investment or related series of
Investments shall not exceed $5,000,000, (D) if such Investment is a Covered
Acquisition, such Investment is a Permitted Acquisition and (E) the aggregate
amount (valued at cost) of all such Investments made pursuant to this paragraph
(f) during any fiscal year of the Borrower shall not exceed the amount set forth
below opposite such fiscal year:

 

Fiscal Year

   Aggregate
Amount of Investments

2006

   $ 5,000,000

2007

   $ 5,000,000

2008 and thereafter

   $ 5,000,000

(provided that (1) up to $1,000,000 of any such amount referred to above, if not
so invested in the fiscal year for which it is permitted, may be carried over
for Investments

 

66



--------------------------------------------------------------------------------

in the next succeeding fiscal year and (2) Investments made pursuant to this
paragraph (f) during any fiscal year shall be deemed made, first in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to the immediately
preceding clause (1) above);

(g) Investments consisting of accounts receivable created or made by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

(h) Investments consisting of Capital Stock, obligations, securities or other
property received by the Borrower or any Subsidiary in settlement in the
ordinary course of business of doubtful accounts receivable;

(i) Investments made prior to and existing as of the Closing Date described on
Schedule 7.8(j);

(j) Investments by the Borrower and its Subsidiaries in Hedge Agreements
permitted under this Agreement;

(k) any Investments received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

(l) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business;

(m) Investments consisting of Capital Expenditures permitted under Section 7.07
of this Agreement; and

(n) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $1,000,000 during the term of this Agreement.

Notwithstanding anything in this Section 7.08 to the contrary, the Borrower and
its Restricted Subsidiaries shall make no Investments pursuant to
Section 7.08(f) unless and until the Borrower has delivered a Compliance
Certificate pursuant to Section 6.02(b) of the Credit Agreement that reflects
compliance with each of the covenants set forth in Section 7.01 as of the end of
the relevant fiscal period.

Section 7.09 Optional Payments and Modifications of Certain Debt Instruments (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to the Senior Subordinated Notes; (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Subordinated Notes or the Senior
Subordinated Note Indenture (other than any such amendment, modification, waiver
or other change that (i) (x) would extend the maturity or reduce the amount

 

67



--------------------------------------------------------------------------------

of any payment of principal thereof, reduce the rate or extend any date for
payment of interest thereon or to add a subsidiary guarantor, provided that such
subsidiary guarantor shall simultaneously become a Guarantor hereunder and
(y) does not involve the payment of a consent fee and (ii) does not involve the
consent of any of the holders of the Senior Subordinated Notes); (c) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Borrower’s
preferred stock (other than any such amendment, modification, waiver or other
change that (i) would extend the scheduled redemption date or reduce the amount
of any scheduled redemption payment or reduce the rate or extend any date for
payment of dividends thereon and (ii) does not involve the payment of a consent
fee); or (d) designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or
any other defined term having a similar purpose) for the purposes of the Senior
Subordinated Note Indenture.

Section 7.10 Transactions with Affiliates. Except as set forth on Schedule 7.10
(and any renewals or replacements thereof on terms and conditions, in each case,
taken as a whole, not more disadvantageous to the Borrower or the relevant
Restricted Subsidiary) enter into any transaction, including any purchase, sale,
lease or exchange of property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Restricted Subsidiary) unless such transaction is (a) otherwise
permitted under this Agreement and (b) upon fair and reasonable terms no less
favorable to the Borrower or any of its Subsidiaries than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate. With
respect to any Person who is an Affiliate pursuant to clause (b) of the
definition thereof in Section 1.01, the Borrower may compensate (and adjust such
compensation) such Person for his services to the Borrower on such terms as are
approved in the ordinary course of business by the Borrower’s board of directors
or the duly appointed and acting Compensation Committee thereof.

Section 7.11 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

Section 7.12 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Restricted Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than:

(a) this Agreement and the other Loan Documents;

(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);

(c) in connection with any Lien permitted under Section 7.03 or any document or
instrument governing any such Lien, provided that such prohibition or limitation
shall only be effective against the assets subject to such Lien;

 

68



--------------------------------------------------------------------------------

(d) pursuant to customary restrictions and conditions contained in any agreement
related to the sale of any property permitted under Section 7.05, pending the
consummation of such sale, provided that such prohibition or limitation shall
only be effective against the assets to be sold;

(e) customary non-assignment provisions in leases, licenses or other contracts
entered into in the ordinary course of business, provided that such prohibition
or limitation shall only be effective against the property which is the subject
of such lease, license or other contract;

(f) in connection with any Indebtedness outstanding on the date of acquisition
of a Subsidiary by the Borrower or any of its Restricted Subsidiaries, so long
as such agreement was not entered into in contemplation of such Subsidiary being
acquired and solely to the extent such prohibition or limitation relates to the
assets of such Subsidiary being acquired; and

(g) pursuant to any joint venture agreements, limited liability company
operating agreements, partnership agreements or stockholders agreements to the
extent that the Borrower or any of its Restricted Subsidiary was permitted by
the Loan Documents to enter into such agreement and solely to the extent of the
assets held in the joint venture or other entity that is the subject of such
agreement.

Section 7.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Restricted Subsidiary of the Borrower or (c) transfer any of its
assets to the Borrower or any other Restricted Subsidiary of the Borrower,
except for such encumbrances or restrictions existing under or by reason of

(i) any restrictions existing under the Loan Documents;

(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary otherwise permitted hereunder;

(iii) agreements governing Indebtedness outstanding on the date hereof and
listed on Schedule 7.2(d) and any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
those agreements, provided that the amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacement or refinancings are no
more restrictive, taken as a whole, with respect to such dividend and other
payment restrictions than those contained in such agreements on the date hereof;

(iv) the Senior Subordinated Note Indenture, the Senior Subordinated Notes and
the Guarantee Obligations relating thereto;

 

69



--------------------------------------------------------------------------------

(v) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on that property of the nature described in
clause (c) above;

(vi) Liens securing Indebtedness otherwise permitted to be incurred under
Section 7.03 that limit the right of the Borrower or any of its Subsidiaries to
dispose of the assets subject to such Liens;

(vii) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, limited liability company operating
agreements, partnership agreements, stockholders agreements, assets sale
agreements, stock sale agreements and other similar agreements entered into in
the ordinary course of business, provided that such encumbrance or restriction
shall only be effective against the assets or property to be sold; and

(viii) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition, which encumbrance or restriction is not applicable
to any Person, or the properties or assets of any Person, other than the Person,
or the properties or assets of such Person, so acquired.

Section 7.14 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the date of this Agreement and
businesses that, in the good faith judgment of the Board of Directors of the
Borrower, are reasonably related thereto.

Section 7.15 Designation of Unrestricted Subsidiaries. Designate any Subsidiary
as an Unrestricted Subsidiary on any date if after giving pro forma effect to
such designation as if it had occurred on the first day of the period of four
fiscal quarters most recently ended prior to such date, (a) the aggregate
Consolidated EBITDA of all Unrestricted Subsidiaries of the Borrower for the
period of four consecutive fiscal quarters most recently ended prior to such
date would constitute more than 5% of the Consolidated EBITDA of the Borrower
and its Subsidiaries for such period or (b) the aggregate consolidated assets of
all Unrestricted Subsidiaries as at the last day of the fiscal quarter most
recently ended prior to such date would constitute more than 5% of the
consolidated assets of the Borrower and its Subsidiaries as at the last day of
such fiscal quarter.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

 

70



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

(c) (i) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.05(a) (with respect to
the Borrower only), Section 6.08(a) or Section 7, or in Section 5 of the
Guarantee and Collateral Agreement or (ii) an “Event of Default” under and as
defined in any Mortgage shall have occurred and be continuing; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

(e) The Borrower or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this subsection (e) shall not at any time constitute an Event
of Default unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i), (ii) and (iii) of this subsection (e) shall
have occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $2,000,000; or

(f) (i) The Borrower or any of its Restricted Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Restricted Subsidiaries shall make a general assignment
for the benefit of its

 

71



--------------------------------------------------------------------------------

creditors; or (ii) there shall be commenced against the Borrower or any of its
Restricted Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Restricted Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 45
days from the entry thereof; or (iv) the Borrower or any of its Restricted
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Restricted Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or ERISA Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Borrower or
any of its Restricted Subsidiaries involving for the Borrower and its Restricted
Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance) of $2,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15), to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

72



--------------------------------------------------------------------------------

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) Any Change of Control shall occur; or

(l) The Senior Subordinated Notes or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Restricted Subsidiaries under the Guarantee and Collateral Agreement, as the
case may be, as provided in the Senior Subordinated Note Indenture, or any Loan
Party or any Affiliate of any Loan Party shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of subsection (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit Accommodations shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, any of the following actions may be taken:
(i) with the consent of the Majority Revolving Credit Facility Lenders, the
Administrative Agent may, or upon the request of the Majority Revolving Credit
Facility Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate; (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit Accommodations shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable or
(iii) with the consent of the Required Lenders, the Administrative Agent and/or
the Collateral Agent may exercise any rights and remedies provided to the
Administrative Agent and the Collateral Agent, respectively, under the Loan
Documents or at law or equity, including all remedies provided under the Uniform
Commercial Code. In the case of all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).

 

73



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

Section 9.01 Appointment. Each Lender hereby irrevocably designates and appoints
the Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

Section 9.02 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 9.03 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final decision of
a court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.06 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any

 

74



--------------------------------------------------------------------------------

other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

Section 9.05 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent shall have received notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Collateral Agent and Lenders. Each Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement); provided that
unless and until such Agent shall have received such directions, such Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any of the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

75



--------------------------------------------------------------------------------

Section 9.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save each Agent
harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final decision of a court of competent
jurisdiction to have resulted from such Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

Section 9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit
Accommodation issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

Section 9.09 Successor Agents. The Administrative Agent or the Collateral Agent
may resign upon 30 days’ notice to the Lenders and the Borrower. If the
Administrative Agent or the Collateral Agent shall resign under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or the Collateral Agent, as the case may be, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or the former Collateral Agent’s, as applicable,
rights, powers and duties as Administrative Agent or Collateral Agent, as the
case may be, shall be terminated, without any other or further act or deed on
the part of such former Administrative Agent or former Collateral Agent or any
of the parties to this Agreement or any holders of the Loans. If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. If no

 

76



--------------------------------------------------------------------------------

successor agent has accepted appointment as Collateral Agent by the date that is
30 days following a retiring Collateral Agent’s notice of resignation, the
retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective, and the Administrative Agent shall assume and perform all of the
duties of the Collateral Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. In any event
the retiring Collateral Agent shall transfer all its rights as Collateral Agent
in respect of the Loan Documents and the Collateral to its successor. After any
retiring Agent’s resignation as Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

Section 9.10 Authorization to Release Liens and Guarantees. The Administrative
Agent and the Collateral Agent are hereby irrevocably authorized by each of the
Lenders to effect any release of Liens or guarantee obligations contemplated by
Section 10.15.

Section 9.11 The Arranger. The Arranger, in its capacity as such, shall have no
duties or responsibilities, and shall incur no liability, under this Agreement
and the other Loan Documents.

SECTION 10. MISCELLANEOUS

Section 10.01 Amendments and Waivers. (a) Neither this Agreement or any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.01. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Agents and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, increase the amount or extend the expiration date of any Commitment of
any Lender, in each case without the consent of each Lender directly affected
thereby;

(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Restricted
Subsidiaries from

 

77



--------------------------------------------------------------------------------

their guarantee obligations under the Guarantee and Collateral Agreement, in
each case without the consent of all Lenders;

(iii) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.02 (including,
without limitation, the waiver of an existing Default or Event of Default
required to be waived in order for such extension of credit to be made) without
the consent of the Majority Revolving Credit Facility Lenders;

(iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(v) amend, modify or waive any provision of Section 9 without the consent of any
Agent directly affected thereby;

(vi) amend, modify or waive any provision of Section 2.16 without the consent of
each Lender directly affected thereby; or

(vii) amend, modify or waive any provision of Section 3 without the consent of
any Issuing Lender.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

(b) If, in connection with any proposed amendment, supplement, modification or
waiver to any of the provisions of this Agreement as contemplated by clause
(ii) of the proviso to paragraph (a) above, the consent of the Required Lenders
is obtained but the consent of one or more of such other Lenders whose consent
is required is not obtained, then the Borrower shall have the right, so long as
all non-consenting Lenders whose individual consent is required are treated as
described in either clauses (x) or (y) below, to either (x) replace each such
non-consenting Lender or Lenders with one or more replacement Lenders (each a
“Replacement Lender”) so long as at the time of such replacement, (i) each such
Replacement Lender consents to the proposed amendment, supplement, modification
or waiver, (ii) no Event of Default shall have occurred and be continuing at the
time of such replacement, (iii) the Replacement Lenders as a group shall
purchase, at par, all Loans and other amounts owing to such replaced Lenders as
a group on or prior to the date of replacement, (iv) the Replacement Lender, if
not already a

 

78



--------------------------------------------------------------------------------

Lender, shall be reasonably satisfactory to the Administrative Agent, (v) the
replaced Lender shall be obligated to make such replacement in accordance with
Section 10.06 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed a waiver of any rights that the Borrower, the
Administrative Agent, the Collateral Agent or any other Lender shall have
against the replaced Lender, or (y) terminate such non-consenting Lender’s
Revolving Credit Commitment, and repay any Revolving Credit Loans and Term
Loans, provided that, unless such non-consenting Lender’s Commitments terminated
and Loans repaid pursuant to the preceding clause (x) are immediately replaced
in full at such time through the addition of Replacement Lenders or the increase
of Commitments and/or outstanding Loans of the remaining Lenders (in each case,
which must specifically consent thereto), then in the case of any action
pursuant to the preceding clause (x), the Required Lenders (as determined prior
to giving effect to the proposed action) shall specifically consent thereto,
provided further, that in any event, the Borrower shall not have the right to
replace a Lender, terminate its Revolving Commitment or repay its Loans solely
as a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to any clause (other than clause (ii))
of the proviso to subsection (a) above.

Section 10.02 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be given by
overnight delivery service, by telecopy, by hand or by certified mail, return
receipt requested, and shall be effective upon receipt or refusal of such notice
and shall be sent addressed (a) in the case of the Borrower and the Agents, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

 

The Borrower:

   Rotech Healthcare Inc.    2600 Technology Drive    Suite 300    Orlando,
Florida 32804    Attention: Chief Financial Officer    Telecopy: (407) 297-1906
   Telephone: (407) 822-4600

With a copy to:

      Rotech Healthcare Inc.    2600 Technology Drive    Suite 300    Orlando,
Florida 32804    Attention: Chief Legal Officer

 

79



--------------------------------------------------------------------------------

The Administrative Agent:

   NexBank, SSB    13455 Noel Road, Suite 2200    Dallas, Texas 75240   
Attention: John F. Ory    Telecopy: 972-934-4790    Telephone: 972-934-4723

The Collateral Agent:

   NexBank, SSB    13455 Noel Road, Suite 2200    Dallas, Texas 75240   
Attention: John F. Ory    Telecopy: 972-934-4790    Telephone: 972-934-4723

provided that any notice, request or demand to or upon the any Agent, or any
Lender shall not be effective until received.

Section 10.03 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 10.04 Survival of Representations and Warranties. All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

Section 10.05 Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Agents for all their reasonable out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements and other charges of counsel to the Administrative Agent and the
charges of Intralinks, (b) to pay or reimburse each Lender and the Agents for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and of counsel to the Agents, (c) to pay, indemnify, or reimburse each
Lender and the Agents for, and hold each Lender and the Agents harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, which may be payable or determined to be payable in connection with the

 

80



--------------------------------------------------------------------------------

execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify or reimburse
each Lender, each Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower any of its Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by unauthorized persons of Information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 10 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to Chief Financial Officer (Telephone No. (407) 822-4600) (Fax No. (407) 297-
1906), at the address of the Borrower set forth in Section 10.02, or to such
other Person or address as may be hereafter designated by the Borrower in a
notice to the Administrative Agent. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder.

Section 10.06 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Agents, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agents and each Lender.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and

 

81



--------------------------------------------------------------------------------

under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Agents shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would require the consent of all Lenders
pursuant to Section 10.01. The Borrower agrees that if amounts outstanding under
this Agreement and the Loans are due or unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.07(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.17, 2.18 and 2.19 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if such Participant were a Lender; provided that, in the case of Section 2.18,
such Participant shall have complied with the requirements of said Section, and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate, Related Fund or Control Investment
Affiliate thereof or with the consent of the Borrower and the Administrative
Agent and, in the case of any assignment of Revolving Credit Commitments, the
written consent of the Issuing Lender (which, in each case, shall not be
unreasonably withheld or delayed) (provided (x) that no such consent need be
obtained by any Agent and (y) the consent of the Borrower need not be obtained
upon the occurrence and during the continuation of a Default or an Event of
Default), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of Exhibit
D, executed by such Assignee and such Assignor (and, where the consent of the
Borrower, the Administrative Agent or the Issuing Lender is required pursuant to
the foregoing provisions, by the Borrower and such other Persons) and delivered
to the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender or any
affiliate, Related Fund or Control Investment Affiliate thereof) shall be in an
aggregate principal amount of less than $1,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed

 

82



--------------------------------------------------------------------------------

by the Borrower and the Administrative Agent. An Assignor shall use commercially
reasonable efforts to assure that any Assignee to which it assigns its
Commitments and/or Loans that is a Non-U.S. Lender shall be able to deliver the
applicable forms and certificates required under Section 2.18(d) claiming full
exemption from U.S. federal withholding taxes as of the date of such assignment.
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.17, 2.18 and 10.05 in respect of the period prior to such effective
date). Notwithstanding any provision of this Section, the consent of the
Borrower shall not be required for any assignment that occurs at any time when
any Event of Default shall have occurred and be continuing. For purposes of the
minimum assignment amounts set forth in this paragraph, multiple assignments by
two or more Related Funds shall be aggregated.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.02 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.06(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (y) in connection with an assignment by or to any Agent or (z) in the
case of an Assignee which is already a Lender or is an affiliate or Related Fund
or Control Investment Affiliate of a Lender or

 

83



--------------------------------------------------------------------------------

a Person under common management with a Lender), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. On
or prior to such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for the
Revolving Credit Note and/or Term Note, as the case may be, of the assigning
Lender) a new Revolving Credit Note and/or Term Note, as the case may be, to the
order of such Assignee in an amount equal to the Revolving Credit Commitment
and/or Term Loan, as the case may be, assumed or acquired by it pursuant to such
Assignment and Acceptance and, if the Assignor has retained a Revolving Credit
Commitment and/or Term Loan, as the case may be, upon request, a new Revolving
Credit Note and/or Term Note, as the case may be, to the order of the Assignor
in an amount equal to the Revolving Credit Commitment and/or Term Loan, as the
case may be, retained by it hereunder. Such new Note or Notes, if any, shall be
dated the Closing Date and shall otherwise be in the form of the Note or Notes
replaced thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law; provided that, the Borrower may replace
any assignee or pledgee that becomes a Lender pursuant to an assignment or
pledge permitted by this Section 10.06(f) in accordance with clause (x) or
(y) of Section 10.01(b).

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.06(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and

 

84



--------------------------------------------------------------------------------

without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender, or with the prior written consent
of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld) to any financial institutions providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans, and (B) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that non-public information with respect to the Borrower may be
disclosed only with the Borrower’s consent which will not be unreasonably
withheld. This paragraph (g) may not be amended without the written consent of
any SPC with Loans outstanding at the time of such proposed amendment.

Section 10.07 Adjustments; Set-off.

(a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 10.08 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an

 

85



--------------------------------------------------------------------------------

executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

Section 10.09 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 10.10 Integration. This Agreement, the Fee Letters and the other Loan
Documents represent the entire agreement of the Borrower, the Agents, the
Arranger and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Arranger, any Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein, in the Fee Letters or in the other
Loan Documents.

Section 10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 10.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

86



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arranger, the Agents and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Agents and the Lenders or among the Borrower and the Lenders.

Section 10.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential in accordance with its customary procedures all non-public
information provided to it by any Loan Party pursuant to this Agreement that is
designated by such Loan Party as confidential; provided that nothing herein
shall prevent any Agent or any Lender from disclosing any such information
(a) to the Arranger, any Agent, any other Lender or any affiliate of any thereof
who have been advised of or understand the confidential nature of the
information, (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this
Section, (c) to any of its employees, directors, agents, attorneys, accountants,
investment advisors and other professional advisors who have been advised of or
understand the confidential nature of the information, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding to which it is a party relating to the
transactions contemplated by the Loan Documents, (h) that has been publicly
disclosed other than in breach of this Section, (i) to the National Association
of Insurance Commissioners or any similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender or (j) in connection with the exercise of any remedy hereunder or under
any other Loan Document.

Section 10.15 Release of Collateral and Guarantee Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Collateral Agent shall (without
notice to,

 

87



--------------------------------------------------------------------------------

or vote or consent of, any Lender, or any affiliate of any Lender that is a
party to any Specified Hedge Agreement) take such actions as shall be required
to release its security interest in any Collateral being Disposed of in such
Disposition, and to release any guarantee obligations under any Loan Document of
any Person being Disposed of in such Disposition, to the extent necessary to
permit consummation of such Disposition in accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit Accommodation shall be
outstanding, upon request of the Borrower, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Specified Hedge Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations under any Loan Document, whether or not on the date of
such release there may be outstanding Obligations in respect of Specified Hedge
Agreements. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Restricted Subsidiary, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
the Borrower or any Restricted Subsidiary or any substantial part of its
property, or otherwise, all as though such payment had not been made.

Section 10.16 Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

Section 10.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

88



--------------------------------------------------------------------------------

Section 10.18 Repricing of Stock Options. Nothing contained in this Agreement
shall limit or restrict the Borrower from effecting a repricing of any and all
stock options currently outstanding pursuant to the Rotech Healthcare Inc.
Common Stock Option Plan, whether such repricing is effected by exchange,
replacement, amendment or otherwise.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ROTECH HEALTHCARE INC.

By:

      

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HIGHLAND FINANCIAL CORP., as Lead Arranger and

Sole Bookrunner

By:

      

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

NEXBANK, SSB, as

Administrative Agent

By:

      

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

NEXBANK, SSB, as

Collateral Agent

By:

      

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

THE FOOTHILL GROUP, INC.

By:

      

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HIGHLAND CRUSADER REAL ESTATE HOLDING CORP.

By:

      

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Highland Financial Corp., as a Lender

By:

      

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

PRICING GRID FOR REVOLVING CREDIT LOANS, AND TERM LOANS

 

Pricing

Period

  

Applicable Time Period

   Applicable Margin for
Revolving Credit Loans     Applicable Margin for
Term Loans        

Eurodollar

Loans

    Base Rate
Loans    

Eurodollar

Loans

    Base Rate
Loans   I    Closing Date to September 30, 2007    3.00 %   2.00 %   3.50 %  
2.50 % II    October 1, 2007 to December 31, 2007    P1+IM     P1+IM     P1+IM  
  P1+IM   III    January 1, 2008 to March 31, 2008    P2+IM     P2+IM     P2+IM
    P2+IM   IV    April 1, 2008 to June 30, 2008.    P3+IM     P3+IM     P3+IM  
  P3+IM   V    July 1, 2008 and thereafter    P4+IM     P4+IM     P4+IM    
P4+IM  

The terms used in the grid above have the following meaning:

P1 = the relevant Applicable Margin in effect for Pricing Period I.

P2 = the relevant Applicable Margin in effect for Pricing Period II.

P3 = the relevant Applicable Margin in effect for Pricing Period III.

P4= the relevant Applicable Margin in effect for Pricing Period IV.

IM = for any Pricing Period, the incremental margin to be added to the relevant
Applicable Margin from the previous Pricing Period, such incremental margin
being equal to (i) 2.00% if the Consolidated Total Leverage Ratio is greater
than or equal to 3.00x as of the first day of such Pricing Period, unless the IM
for any prior Pricing Period was 2.00%, in which case the IM shall be 1.00%, or
(ii) 0.00% if the Consolidated Total Leverage Ratio is less than 3.00x as of the
first day of such Pricing Period.

 

Annex A